 

Exhibit 10.1

OFFICE BUILDING LEASE

THIS OFFICE BUILDING LEASE (this “Lease”) is made this __ day of March, 2012
(the “Effective Date”), by and between 111 WEST WASHINGTON, LLC, a Delaware
limited liability company (“Landlord”), with its principal office at 999
Waterside Drive, Suite 2300, Norfolk, Virginia 23510, and GRUBHUB, INC., a
Delaware corporation (“Tenant”), with a principal office at 2211 North Elston,
Chicago, Illinois 60614 (FEIN: 26-1328194).

1.

Summary of Lease Provisions.

 

(a) Description of Property

 

 

 

 

 

 

 

Suite Number:

 

2100, encompassing all rentable space on floors 20, 21 & 22

Name of Building:

 

Burnham Center

Building Address:

 

111 West Washington Street

Building City, State & Zip:

 

Chicago, Illinois 60602

Total RSF of Building:

 

574,522

 

 

 

 

 

(b) Description of Leased Premises

 

 

 

 

 

 

 

Leased Area of Premises (RSF):

 

59,469

 

Tenant’s Prorata Share of Building:

 

10.35%

 

 

 

 

 

(c) Description of Lease Term

 

 

 

 

 

 

 

Commencement Date of Lease:

 

September 1, 2012, subject to Section 3 below.

Expiration Date of Lease:

 

August 31, 2017, subject to Section 3 below.

Total Lease Term:

 

Sixty (60) months, subject to Section 3 below.

 

 

 

 

Monthly Base Rent:

 

Time Period

Monthly Base Rent

 

 

Lease Year 1

$138,761.00

 

 

Lease Year 2

$141,238.87

 

 

Lease Year 3

$143,716.75

 

 

Lease Year 4

$146,194.62

 

 

Lease Year 5

$148,672.50

 

 

 

 

Base Year (if applicable):

 

2013

 

 

 

 

 

Security Deposit Required:

 

A letter of credit initially in the amount of $500,000.00, subject to adjustment
specified in Section 25 below.

 

 

 

(d) Description of Addresses and Notice Addresses

 

 

 

Remit Rental Payments to:

 

111 WEST WASHINGTON, LLC

 

 

111 West Washington Street, Suite 1611

 

 

Chicago IL 60602

 

 

Attention: Accounts Receivable

 

 

 

Landlord’s Notice Address:

 

111 West Washington, LLC

 

 

c/o Harbor Group International

 

 

999 Waterside Drive, Suite 2300

 

 

Norfolk, Virginia 23510

 

 

Attn: T. Richard Litton, President

 

 

 

With a copy to:

 

Office of the Building

 

 

111 West Washington Street

 

 

Chicago, Illinois 60602

 

 

Attn: Property Manager

 

--------------------------------------------------------------------------------

 

 

 

 

With a copy to:

 

Levenfeld Pearlstein, LLC

 

 

Two N. LaSalle St., Suite 1300

 

 

Chicago, Illinois 60602

 

 

Attn: Brian K. Kozminski, Esq.

 

 

 

With a copy to:

 

Wells Fargo Bank, N.A.

 

 

Real Estate Capital Markets

 

 

1901 Harrison Street, 2nd Floor

 

 

Oakland, California 94612

 

 

MAC: A0227-020

 

 

Attention: Scott Mowbray

 

 

 

Tenant’s Notice Address:

 

 

 

 

Prior to Commencement Date:

 

 

2211 N. Elston, Suite 400

 

 

Chicago, IL 60614

 

 

Attn: General Counsel and Chief Operating Officer

 

 

 

 

 

Following Commencement Date:

 

 

At the Premises

 

 

 

(e) Brokers

 

 

 

 

 

For Landlord:

 

CBRE, Inc.

 

 

 

For Tenant:

 

U.S. Equities Realty, LLC

2.

Lease of Premises.

 

(a)

Granting Clause. In consideration of the obligation of Tenant to pay the Rent
(as hereinafter defined) and in consideration of the other terms, covenants and
conditions hereof, Landlord leases to Tenant and Tenant leases from Landlord
space in Landlord’s building described in Paragraph 1(a) above (the “Building”),
located on a tract of land in the City and State re ferenced in Paragraph 1(a)
above (the “Land”), containing the amount of square feet of leasable area set
forth in Paragraph 1(b) above. The Premises are located in the Building as shown
on the floor plan attached as Exhibit “A” (the “Premises”), and consist of
59,469 rentable square feet of space on floors 20-22 of the Building. The
parties acknowledge that the Premises contain the leased area specified in
Paragraph 1(b) above, which includes the floor area in the Premises plus a
proportionate portion of the lobbies, corridors, halls, stairways, elevators,
restrooms, storage areas and other areas and improvements within the Building
provided by Landlord for the general use in common of lessees within the
Building (collectively, the “Leased Area”), The Leased Area designated in
Paragraph 1(b) above is stipulated and agreed to by Landlord and Tenant to be
the area used for purposes of calculation of the Rent hereunder, regardless of
any contrary measurements that may be made by Tenant or any other person at any
time, and Tenant expressly acknowledges that prior to its execution of this
Lease it has had opportunity to make an independent measurement and evaluation
of such stipulated Leased Area and, accordingly, hereby waives any right it may
have, whether pursuant to applicable law or otherwise, hereafter to challenge
same or otherwise make objection thereto. Tenant shall also have exclusive use
of the approximately 2,672 square foot patio on the 22nd floor located adjacent
to (and shall comprise part of) the Premises (the “Patio Space”) at no
additional cost. The Patio Space shall not count as square footage “leased” or
“occupied” by Tenant and no construction allowance or other concession shall be
payable with respect to same. At Tenant’s sole expense, Tenant shall repair and
maintain (except as provided in the next sentence), and keep in a good, clean
condition the Patio Space and all landscaping, improvements and personal
property thereon. Landlord, at its expense, shall be responsible for all
structural maintenance and repair of the Patio Space.

 

(b)

Quiet Enjoyment. Landlord covenants and agrees that upon Tenant’s paying the
Rent and performing all of the other terms, covenants and conditions set forth
in this Lease, Tenant shall, subject to the terms of this Lease and all zoning
ordinances and other laws and regulations governing or regulating the use of the
Premises and all easements, rights-of-way and prescriptive rights, and all
presently recorded instruments which affect the Premises, peaceably and quietly
have, hold and enjoy the Premises for the Term (as hereinafter defined).

2

 

--------------------------------------------------------------------------------

 

3.

Term. This Lease shall continue in full force and effect, unless sooner
terminated as herein provided, for the lease term specified in Paragraph 1(c)
above (the “Term”), beginning on the Commencement Date stated in Section 1(c)
(the “Commencement Date”). Landlord intends to tender possession of the Premises
to Tenant so that Tenant may perform Tenant’s Work on June 1, 2012. Tenant
agrees that if Landlord fails to deliver the Premises to Tenant on June 1, 2012
for any reason other than delay caused by Tenant, including, without limitation,
the failure for any reason of the prior tenant thereof (the “Prior Tenant”) to
vacate or surrender the Premises, then (a) the Commencement Date shall be
deferred one day for each day of such delay, (b) the length of the Term shall be
sixty (60) full calendar months plus, if the Commencement Date is not September
1, 2012, the odd number of days in the month in which the Commencement Date
occurs (which partial month shall be included in the first lease month and Base
Rent payable therefore shall be prorated based on the number of days in such
month), (c) the Expiration Date shall be deemed changed accordingly, and (d)
Tenant shall be entitled to one (1) additional day of abated Base Rent (abated
at 100%) for each day of such failure by Landlord. Landlord acknowledges that in
conjunction with this Lease, it shall enter into a written agreement with the
Prior Tenant to vacate the Premises no later than June 1, 2012. In the event
that Landlord fails to deliver possession of the Premises to Tenant by August 1,
2012 (“Outside Delivery Date”) for any reason other than delay caused by Tenant,
Tenant shall have the option to terminate this Lease upon one (1) day prior
written notice to Landlord. Notwithstanding the foregoing, Tenant shall not have
the right to terminate in the event that the Prior Tenant leaves behind a
non-material amount of personal property that does not unreasonably delay or
interfere with the commencement of Tenant’s Work and for which Landlord promptly
makes arrangements to have such property removed or disposed. This right to
terminate the lease described in this paragraph shall expire and be null and
void on the date Landlord tenders possession of the Premises to Tenant. Tenant’s
use and occupancy of the Premises prior to the Commencement Date shall be
subject to all the terms and conditions of this Lease other than those requiring
payment of Base Rent. The terms of this Section 3 shall be Tenant’s sole remedy
in the event Landlord fails to deliver possession timely. 

4.

Acceptance and Use of the Premises.

 

(a)

Office Use. Tenant covenants and agrees that the Premises shall be used for
general office purposes only and for no other purpose. Tenant’s acceptance of
occupancy from Landlord shall constitute acknowledgment by Tenant that Tenant
has inspected the Premises and that the Premises are suitable for Tenant’s
intended use thereof and that Tenant accepts the Premises in “AS IS” condition.
Tenant recognizes and agrees that Landlord is making no warranties, express or
implied, as to the present or future suitability of the Premises for any
particular use other than general office use.

 

(b)

Prohibited Activities. Tenant shall not use or permit the use or occupancy of
the Premises in any manner which: (i) is unlawful or is in violation of any
applicable legal or governmental requirement, ordinance or rule; (ii) may be
dangerous to persons or property; (iii) may invalidate or increase the amount of
premiums for any insurance policy affecting the Building (collectively “Material
Insurance Change”) (and if, the foregoing notwithstanding, any additional
amounts of insurance premiums are so incurred, Tenant shall pay Landlord such
additional amounts on demand as Additional Rent (as hereinafter defined),
provided that such payments shall not authorize such use and provided Tenant did
not cure Landlord’s prior written notice to Tenant of Material Insurance
Change); (iv) may create a nuisance, disturb other lessees of the Building or
occupants of neighboring properties, or injure the reputation of the Building;
or (v) violates the Rules and Regulations (as hereinafter defined) or any
restriction, covenant or encumbrance of record affecting the Building. Without
limiting the generality of this Paragraph 4, Tenant may only use or permit the
use or occupancy of the Premises for educational or school purposes provided (x)
such use is only incidental to Tenant’s primary use and (y) Tenant complies with
a previously granted exclusive at the Building that states in pertinent part as
follows:

“[No] space in the Building [may be used for] (x) a school occupying more than
10,000 rentable square feet in the Building or (y) a school of any size that
primarily teaches digital arts, entertainment technology, film, computer
animation or recording arts.”

Tenant shall be responsible for and pay to Landlord as Additional Rent upon
demand any costs incurred by Landlord by reason of misuse and/or damage to the
Premises or any portion of the Building caused by Tenant, its agents, employees,
contractors or invitees. All such restrictions and Rules and Regulations shall
be enforced in a non-arbitrary manner among all tenants and other occupants of
the Building.

3

 

--------------------------------------------------------------------------------

 

5.

Monthly Rent, Additional Rent, etc. 

 

(a)

Rent. Tenant agrees to pay to Landlord at the address specified in Paragraph
1(d) above, or at such other place reasonably designated from time to time in
writing by Landlord, the Monthly Base Rent as specified in Paragraph 1(c) above
and any Additional Rent (collectively, the “Rent”). As used herein, the term
“Additional Rent” shall mean (i) any sales, use or other tax, excluding federal
or state income taxes applicable to Landlord or Landlord’s personal property,
now or hereafter imposed upon rents or other sums due to Landlord under this
Lease, (ii) the amounts owed by Tenant as specified in Paragraph 6 hereof, (iii)
any sum owed for costs incurred by Landlord which are in excess of the sum of
any Tenant improvement allowance upon which Landlord and Tenant have agreed, if
any, (iv) any sum owed for excess utilities, if any, under Paragraph 7 hereof,
and (v) any other sums owed by Tenant pursuant to this Lease or in connection
with Tenant’s occupancy of the Premises. The Rent is due in advance on the first
day of each month without notice or demand and without any deduction or offset.
The Rent for any partial Lease month shall be prorated. Tenant’s obligation to
pay the Rent to Landlord shall be independent of every other covenant or
obligation under this Lease.

 

(b)

Escalation. Each period of twelve (12) full calendar months during the Term,
commencing on the Commencement Date, is herein referred to as a “Lease Year”
(and the first Lease Year includes any fractional calendar month at the
beginning of the Term). The Monthly Base Rent for each Lease Year after the
first Lease Year shall be increased as shown in Paragraph 1(c) above.
Accordingly, if the Commencement Date is other than the first day of a month,
the first adjustment of the Monthly Base Rent pursuant hereto (i.e., the first
day of the second Lease Year) shall be made on the twelfth month anniversary of
the first day of the month following the month in which the Commencement Date
falls and annual adjustments of the Monthly Base Rent thereafter (i.e., the
first day of each Lease Year) shall be made on each anniversary of the date of
such first adjustment date.

 

(c)

Late Charges; Partial Rent Payment. All delinquent Rent or other sums due from
Tenant to Landlord shall bear interest at the greater of the maximum rate
permitted by applicable law or the Prime Rate as published by JP Morgan Chase
plus 7%, whichever is less, from the date due until paid. Tenant shall pay a
charge equal to $50.00 per returned check or the amount to which Landlord is
entitled under state law, whichever is greater. Notwithstanding anything herein
to the contrary, no late fees and charges shall exceed the amounts permitted by
applicable law. Tenant expressly agrees and acknowledges that Landlord’s
acceptance at any time of any partial Rent payment and/or Landlord’s application
of any portion thereof, at Landlord’s discretion, to the interest and/or late
payment service charge associated therewith shall not constitute a waiver by
Landlord of its right to receive and, if necessary, seek and obtain, through any
means available to Landlord, whether hereunder or pursuant to applicable law,
the entirety of the subject Rent payment.

 

(d)

Rent Abatement. Notwithstanding the foregoing, provided Tenant is not in Default
under this Lease, one half (1/2) of Tenant’s obligation to pay Base Rent shall
be abated (“Abated Rent”) during the first six (6) calendar months after the
Commencement Date (the “Abatement Period”). To illustrate, if the Commencement
Date occurs on September 5, 2012, then the Abatement Period will commence on the
Commencement Date and end on March 4, 2013. If the Abatement Period does not end
on the last day of a calendar month, then on the day following the Abatement
Period, Tenant shall make a prorated Base Rent payment for the remainder of such
month. Tenant may be entitled to additional rent abatement following the
Abatement Period pursuant to Section 3 above in the event Landlord is late in
tendering possession of the Premises.

6.

Operating Costs Adjustment.

 

(a)

Definitions: The terms identified by this Paragraph 6 shall have the following
meaning with respect to the provisions of this Lease:

 

(1)

“Tenant’s Prorata Share” shall mean the percentage set forth in Paragraph 1(b)
above.

 

(2)

“Real Estate Taxes” shall include any form of assessment (including any
so-called “special” assessment), license fee, license tax, business license fee,
business license tax, commercial rental tax, levy, charge, penalty or tax,
imposed by any authority having the direct power to tax, including any city,
county, state or federal government, or any school, agricultural, lighting,
water, drainage, traffic or other improvement or special district thereof,
against the Premises and/or any portion of the Building. If at any time during
the term of this Lease the method of taxation prevailing at the commencement of
the term hereof shall be altered so that any new tax, assessment, levy,
imposition or charge, or any part thereof, shall be measured by or be based in
whole or in part upon the Premises and/or any portion of the Building, the
Premises and/or any portion of the Building, or the rent, additional rent or
other income there from and shall be imposed upon the Landlord, then all such
taxes, assessments, levies, impositions or charges, or the part thereof, to the
extent that they are so measured or based, shall be deemed to be included within
the term Real Estate Taxes for the purposes hereof, to the extent that such Real
Estate Taxes would be payable if the Real Estate were the only property of
Landlord subject to such Taxes. There shall be excluded from Real Estate Taxes
all federal and state income taxes, federal excess profit taxes, franchise,
capital stock, personal property tax and federal or state estate or inheritance
taxes of Landlord. All references herein to Real Estate Taxes “for” a particular
year shall be deemed to refer to the Real Estate Taxes paid in such year without
regard to when such Taxes are payable, as such Real Estate Taxes are adjusted
from time to time.

4

 

--------------------------------------------------------------------------------

 

 

(3)

“Operating Expenses” shall mean all expenses of any kind or nature with respect
to the Building and shall include, but not be limited to the cost of building
supplies; costs incurred in connection with janitorial services; general
maintenance and repair of the Building including the heating and air
conditioning systems and structural components of the buildings in the Building;
landscaping, insurance, including fire and extended coverage and public
liability insurance and any rental insurance and all risk insurance (should
Landlord decide to carry the same) but Tenant shall have no interest in such
insurance or the proceeds thereof; labor costs incurred in the operation and
maintenance of the Building, including wages and other payments; costs to
Landlord for Workmen’s Compensation and disability insurance; payroll taxes and
welfare fringe benefits, including building management fees not to exceed 3% of
the Building’s gross revenues, reasonable legal, accounting, inspection and
consultation fees (including all fees incurred in the review and appeal of Real
Estate Taxes) incurred in connection with the Building; any expense attributable
to costs incurred by Landlord for any capital improvements or structural repairs
to the Building but only those required by any change in the laws, ordinances,
rules, regulations or otherwise which were not in effect on the Effective Date
required by any governmental authority having jurisdiction over the Building,
which costs shall be amortized over a term equal to the “simple pay-back”
period, as determined by IRS rules or the reasonable useful life of such
improvement; and any costs incurred by Landlord in making capital improvements
or other modification to the Building or any part thereof which reduce the
Operating Expenses, which costs shall be amortized in an amount equal to that of
such capital improvements’ actual reduction in Operating Expenses. If the
Building is less than 95% occupied or in the event Landlord is providing
services to less than 95% of the Building during any calendar year, the
Operating Expenses for the year in question that vary with occupancy, limited to
expenses associated with janitorial, janitorial supplies, waste removal,
utilities other than electricity, up to 35% of the common area electricity
costs, and management fees, shall be adjusted to reflect a ninety-five percent
(95%) occupancy or service level, as the case may be, of the Building. Operating
Expenses shall expressly exclude: (A) interest and principal payments on
mortgage debt; (B) loan fees and participation payments; (C) ground rental
payments; (D) the cost of capital improvements except to the extent allowed as
stated above; (E) the costs of painting or decorating rentable areas; (F) the
costs of tenant finish alterations to Tenant’s premises or the premises of other
tenants of the Building, or the cost of any work furnished by the Landlord
without charge as an inducement for a tenant to lease space (i.e., free rent,
improvement allowances); (G) depreciation of the Building; (H) salaries and
other compensation of executive officers of the Landlord or property managing
agent senior to the Building’s general manager; (I) income or franchise taxes or
other such taxes imposed or measured by the income of the Landlord from the
operation of the Building; (J) the cost of constructing, installing, operating
or maintaining any special service or facility such as an observatory,
broadcasting facility, luncheon club, athletic or recreational club, cafeteria
or dining facility to the extent such service or facility is not available to
Tenant in common with other tenants; (K) the costs associated with utilities,
services or amenities to the extent not available to all tenants or to the
extent provided to any tenant to a materially greater extent or more favorable
manner than generally provided to other tenants; the costs of correcting latent
defects and defects in construction or renovation of the Building or its systems
to the extent Landlord has been reimbursed by third parties such as insurance
companies proceeds; (L) fines and penalties payable by Landlord; (M) the cost of
any work performed or service provided for which fees are charged or other
compensation received directly as opposed to via an operating expense provision
such as this; (N) payments for rental items, the cost of which would constitute
a capital expenditure if such equipment were purchased, except to the extent
allowed as stated above; (O) legal expenses incurred in connection with tenant
leases including, without limitation, negotiations with prospective tenants and
enforcing provisions of this lease or other leases in the Building; (P) costs
for sculptures, paintings and other objects of art located in the interior or on
the exterior of the Building or immediately adjacent thereto, provided that
Landlord may include in Operating Expenses reasonable repair and maintenance
costs with respect to same; (Q) any fees and expenses paid to an agent which is
related to the Landlord to the extent such fees or expenses are in excess of the
customary market amounts which would be paid in the absence of such a
relationship; (R) expenditures for repairs or maintenance which are covered or
repaired at no additional cost by warranties, guarantees or service contracts
(provided that the cost of all such service contracts may be included in
Operating Expenses); (S) any expenditure for which the Landlord has been
reimbursed by third parties such as insurance companies or Would have been
compensated through proceeds of insurance had the Landlord maintained the
insurance required under this Lease; (T) advertising, promotional and marketing
expenses; (U) real estate brokerage and leasing commissions; (V) expenses in
connection with repairs or other work occasioned by the exercise of the right of
eminent domain; (W) damages incurred due to the gross negligence or intentional
misconduct of the Landlord; (X) debt costs or the costs of financing or
refinancing; (Y) the costs, fines or penalties incurred due to violations by the
Landlord of any governmental rule or authority; and (Z) the Landlord’s general
overhead and administrative costs and expenses not directly related to the
operations of the Building. 

 

(4)

“Utilities” shall mean actual costs incurred in connection with all energy
sources for the Building such as propane, butane, natural gas, steam,
electricity, solar energy and fuel oil and the costs of water and sewer service.

5

 

--------------------------------------------------------------------------------

 

 

(5)

Real Estate Taxes, Operating Expenses and Utilities may be referred to
hereinafter in this Paragraph 6 collectively as the “Common Expenses”. 

 

(6)

Landlord and Tenant acknowledge that Tenant’s monthly obligation hereunder with
respect to the Common Expenses beginning with the first month of the Term shall
be the amount set forth in Paragraph 6(b) below, which shall be subject to
reconciliation and adjustment as provided in Paragraph 6(b) below.

 

(b)

Adjustment Mechanism:

 

(1)

During each calendar year of the Term, Tenant agrees to pay to Landlord an
amount (the “Expense Payment”) equal to Tenant’s Prorata Share of the amount of
the increase in each of the categories of Operating Expenses, Real Estate Taxes
and Utilities over the Base Year expenses for each such category of the Common
Expenses. The estimated Expense Payment for the year 2012 currently is, for Real
Estate Taxes, the amount of $4.31 per r.s.f. and for Operating Expenses, the
amount of $7.33 per r.s.f. It is hereby agreed that the expenses constituting
Operating Expenses, Real Estate Taxes and Utilities shall be segregated from one
another and calculated independently, and if the actual expense for any one of
the three categories of Common Expenses is less than the Base Year expense for
that category, such decrease shall not be netted against any increase from any
other category of the Common Expenses. Operating Expenses shall be calculated in
accordance with sound accounting principles, consistently applied.

 

(2)

Beginning with the first month of the first calendar year following the Base
Year and continuing on each succeeding month during the Term subject to
adjustment by Landlord on the first month of each succeeding calendar year
during the Term, Tenant shall pay to Landlord monthly on the first day of each
month an amount equal to one-twelfth (1/12th) of the estimated Expense Payment
for the new calendar year as reasonably estimated by Landlord. Landlord shall
provide a statement of such estimated Expense Payment to Tenant upon Landlord’s
determination thereof, which estimate may be reasonably adjusted from time to
time. Until Tenant receives such statement, Tenant’s monthly payment for the new
calendar year shall continue to be paid at the then current rate; however,
Tenant shall begin making the new monthly estimated Expense Payment beginning on
the first day of the month following the month in which Tenant receives such
statement, which shall be on or before May 1. Notwithstanding when such
statement is received, Tenant acknowledges its obligations for and agrees to pay
when billed the new monthly estimate of the Expense Payment for each new
calendar year retroactive to the commencement of such new calendar year.

 

(3)

As soon as practicable following the end of each calendar year during the Term
but no later than May 1 (provided that the annual statement may be provided as
late as September 1 so long as Landlord is actively pursuing completion of such
statement), beginning with the end of the calendar year following the Base Year,
Landlord shall submit to Tenant a statement (the “Common Expenses Statement”)
setting forth the actual amount of the Expense Payment for the calendar year
just completed. To the extent that the Expense Payment for the period covered by
such Common Expenses Statement exceeds the monthly- billed estimates thereof for
the calendar year just completed, Tenant shall pay to Landlord the difference
within thirty (30) days following its receipt of such Common Expenses Statement
from Landlord. To the extent that the Expense Payment for the period covered by
such Common Expenses Statement is less than the monthly-billed estimates thereof
for the calendar year just completed, Landlord shall credit the difference
against the estimated Expense Payment owed by Tenant for the then current
calendar year, except during the last year of the term, in which case Landlord
shall pay Tenant for any such outstanding amount.

 

(4)

Tenant’s covenant to pay the Expense Payment shall survive the expiration or
early termination of this Lease. If the final year of this Lease is less than a
full calendar year, then the Expense Payment for such partial calendar year
shall be prorated.

 

(5)

After receiving an annual Common Expenses Statement and giving Landlord thirty
(30) days prior written notice thereof, Tenant may inspect or audit Landlord’s
records relating to Operating Expenses for the period of time covered by such
Common Expenses Statement in accordance with the following provisions. If Tenant
fails to object to the calculation of Operating Expenses on an annual Common
Expenses Statement within ninety (90) days after the statement has been
delivered to Tenant or if Tenant fails to conclude its audit or inspection
within ninety (90) days after the statement has been delivered to Tenant, then
Tenant shall have waived its right to object to the calculation of Operating
Expenses for the year in question and the calculation of Operating Expenses set
forth on such statement shall be final. Tenant's audit or inspection shall be
conducted at the Building, shall not unreasonably interfere with the conduct of
Landlord's business, and shall be conducted only during reasonable business
hours. Tenant shall pay the cost of such audit or inspection unless the total
Operating Expenses for the period in question is determined to be in error by
more than 4% in the aggregate, in which case Landlord shall pay the audit cost.
Tenant may not conduct an inspection or have an audit performed more than once
during any calendar year. If such

6

 

--------------------------------------------------------------------------------

 

 

inspection or audit reveals that an error was made in the Operating Expenses
previously charged to Tenant, then Landlord shall refund to Tenant any
overpayment of such costs, or Tenant shall pay to Landlord any underpayment of
such costs, as the case may be, within thirty (30) days after notification
thereof. Tenant shall maintain the results of each such audit or inspection
confidential and shall not be permitted to use any third party to perform such
audit or inspection other than an independent firm of certified public
accountants with at least ten (10) years of experience reviewing office building
expense reconciliations: (1) that is not compensated on a contingency fee basis
or in any other manner which is dependent upon the results of such audit or
inspection (and Tenant shall deliver the fee agreement or other similar evidence
of such fee agreement to Landlord upon request), and(2) that agrees with
Landlord in writing to maintain the results of such audit or inspection
confidential unless compelled by a court to deliver same. Nothing in this
section shall be construed to limit, suspend, or abate Tenant's obligation to
pay Rent when due, including Operating Expenses. 

 

(c)

Arbitration. Subject to subparagraph (b)(5) above, any dispute between the
parties with respect to a Common Expenses Statement shall be settled by
arbitration before a single arbitrator in the city in which the Premises is
located and in accordance with the Commercial Arbitration Rules of the American
Arbitration Association as amended and in effect on the date notice is given of
the intention to arbitrate and otherwise in accordance with applicable law. The
determination of the arbitrator shall be final, binding and conclusive on all
the parties and judgment may be rendered thereon by any court having
jurisdiction, upon application of either Landlord or Tenant.

7.

Services.

 

(a)

Description of Services. Landlord shall provide, at Landlord’s expense subject
to Landlord’s ability to include same in Operating Expenses, according to
customary standards for Class B office buildings of similar kind and quality in
downtown Chicago, Illinois: (i) water from regular fixtures in the Building for
drinking, lavatory and toilet purposes; (ii) janitorial services in the Premises
five (5) days/nights per week (Monday through Friday), excluding national
holidays, in accordance with Exhibit “D”, including, without limitation,
cleaning and trash removal in the Common Areas (as hereinafter defined); (iii)
heating and cooling (HVAC) of the Premises Monday through Friday, 8:00 a.m. to
6:00 p.m., and Saturday, 8:00 a.m. to 1:00 p.m., excluding the following
holidays: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day (collectively, “Regular Business Hours”)
(Building HVAC systems, including the existing rooftop units described in this
subsection (a) below that serve the 22nd floor, shall be in good working order
on the Effective Date); (iv) manned and electronic security services for the
Building 365 days a year; and (v) elevator service to the Premises 365 days a
year. HVAC may be provided at other times, at the sole cost and expense of
Tenant, paid as Additional Rent, which charge shall be at Landlord’s then
standard charge for after-hours HVAC service. The charge for base building
after-hours HVAC service is currently $120 per floor per hour, subject to
increase from time to time. Such hourly rates shall be based upon Landlord’s
cost of providing such services, and shall include a component for Landlord’s
overhead, depreciation, maintenance and labor costs in providing such services.
If any of Landlord’s other tenants served by the equipment providing such
additional service to the Premises request that Landlord simultaneously provide
such service to such other tenants, the cost of Landlord providing such
additional and concurrent service shall be prorated among all of Landlord’s
tenants requesting such service, on a reasonable basis, as determined by
Landlord. If the level of occupancy of the Premises, or any machinery or
equipment which generates abnormal heat, creates unusual demands on the HVAC
system serving the Premises, Landlord shall provide Tenant with written notice
thereof. Landlord acknowledges that Tenant’s proposed 24/7 business operations
will require installation and operation by Tenant of supplemental HVAC.
Consequently, Landlord will reasonably approve Tenant’s installation of
supplemental HVAC for the Premises. In the event that Tenant is delayed or
unable to obtain a permit for Tenant’s intended supplemental HVAC equipment,
then Landlord shall provide Tenant until Tenant installs its supplemental HVAC
(not to exceed six (6) months), a fifty percent (50%) discount off Landlord’s
standard charge for base building after-hours HVAC service (i.e., 50% off the
currently $120 per floor per hour charge described above). If Tenant does not,
within five (5) days after receipt of notice from Landlord, take steps, at
Tenant’s expense, as shall be necessary to cease adverse effect on the
air-conditioning or heating system or to install Tenant’s own Landlord-approved
supplemental HVAC system, Landlord shall have the right, in its reasonable
discretion, to install supplemental air-conditioning or heating units in the
Premises, and the documented, third party cost of such supplemental units
(including the cost of acquisition, installation, operation, use and maintenance
thereof) shall be paid by Tenant to Landlord in advance or on demand as
Additional Rent. Other services requested by Tenant may be provided by Landlord
at its sole discretion and charged to Tenant as Additional Rent. Tenant shall
have the option to contract with third party janitorial service providers at
Tenant’s cost to supplement any necessary janitorial services not otherwise
provided by Landlord, provided Tenant’s contractors comply with Building rules,
insurance requirements and are union. Subject to availability, at Landlord’s
actual cost of providing such services, Landlord may provide condenser water for
Tenant’s supplemental cooling needs, provided Tenant pays as Additional Rent
Landlord’s then actual charge for condenser water, currently $133.56 per ton per
year, subject to increase from time to time. Landlord represents that enough
condenser water is available to provide up to 40 tons of supplemental cooling
capacity. Landlord’s condenser water charges shall be based upon Landlord’s
actual cost of providing such service, and shall include a component for
depreciation, maintenance and labor costs in providing such service.

7

 

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary contained herein, the parties agree and
acknowledge there are two rooftop units which currently service the conference
rooms in the Premises as follows: (1) NE Rooftop Unit: Serves conference rooms A
& B on the 22nd Floor, reception are on 21 and the conference room west of the
reception area on the 21st Floor; and (2) E Center Unit: Serves conference room
C on the 22nd Floor. During the Term, Landlord shall permit Tenant to have
control of these units by installing separate meters upon Landlord’s preapproval
and at Tenant’s reasonable expense. Utility costs for the operation of these
units shall be an Operating Expense during Regular Business Hours and at
Tenant’s sole expense outside of Regular Business Hours. As stated in Section
8(a) below maintenance of such units shall be Landlord’s responsibility. 

 

(b)

Electricity. Electricity shall be distributed to the Premises by Landlord.
Tenant shall obtain all of its electricity from Landlord and shall pay all of
Landlord’s charges, which charges shall be based on meter readings and shall not
exceed Landlord’s actual charges received from the public utility furnishing
such electricity directly to Tenant. All electricity used during the performance
of janitor service in the Premises, or the making of any alterations or repairs
in the Premises, or the operation of any special air conditioning systems
serving the Premises shall be paid for by Tenant. At any time during the Term,
Landlord may elect that electricity shall instead be distributed to the Premises
directly by an electric utility company serving the Building, in which case
Landlord shall make available Landlord’s meters, wire and conduits to be used
for such distribution, without cost to Tenant (except related costs included in
Operating Expenses). If an electric utility company is distributing electricity
to the Premises, Tenant shall make all necessary arrangements with the utility
company for metering and paying for electric current furnished to the Premises.
Notwithstanding anything to the contrary contained herein, Landlord shall use
commercially reasonable efforts to maintain and supply whenever necessary
redundant electricity in the Building.

 

(c)

Interruption. Tenant agrees that Landlord shall not be liable for damages, and
the Rent shall not abate, for failure to furnish or delay in furnishing any
service in a timely manner due to casualty, condemnation or by reason of force
majeure or any other reason other than the gross negligence or intentional
misconduct of Landlord. Any failure or delay as a result of these reasons shall
not be considered an eviction or disturbance of Tenant’s quiet enjoyment, use or
possession of the Premises. However, if an interruption of service prohibits
Tenant from using the Premises, such interruption is within Landlord’s control
to remedy, and such interruption continues for more than three (3) consecutive
days, then Tenant’s obligation to pay Rent and Additional Rent thereafter shall
abate until such service and Tenant’s ability to use the Premises resumes.
Landlord shall use commercially reasonable efforts to minimize interference with
Tenant’s use and occupancy of the Premises as a result of any such failure,
defect or interruption of any such service, or change in the supply, character
and/or quantity of, electrical service, and to restore any such services, remedy
such situation and minimize any interference with Tenant’s business.

8.

Maintenance.

 

(a)

Maintenance by Landlord. Subject to the terms of Paragraph 6 above with respect
to cost allocation, Landlord shall keep or cause to be kept the (i) foundations,
(ii) roof, (iii) Building HVAC system (including the existing HVAC system that
exclusively serves the 22nd floor), elevator system, and Building security
system, (iv) Building common utility lines providing service to the Building or
the Premises, (v) structural portions or the walls of the Building, (vi) the
skylight in the north reception area between the 21st and 22nd floors; and (vii)
Common Areas in good order, repair and condition except for damage thereto due
to the intentional misconduct and/or negligent acts or omissions of Tenant, its
agents, employees, contractors or invitees. Landlord shall commence required
repairs as soon as reasonably practicable after receiving written notice from
Tenant thereof. Except as provided in this paragraph, Landlord shall not be
obligated to make repairs, replacements or improvements of any kind upon or to
the Premises, or to any equipment, merchandise, stock in trade, facilities or
fixtures therein, all of which shall be Tenant’s responsibility. Landlord shall
employ security for the Building in accordance with Section 7(a) above; provided
however Tenant expressly agrees and acknowledges that Landlord’s employment of
security shall not be deemed an undertaking by Landlord to ensure the safety of
Tenant or any of its agents, employees, contractors, customers or invitees or
the property of any such parties.

 

(b)

Maintenance by Tenant. Tenant shall at all times and at Tenant’s sole expense
keep all parts of the Premises not required herein to be maintained by Landlord
(including, without limitation, Tenant’s supplemental HVAC equipment and
satellite dish and related installations) in good order, condition and repair
and in a clean, orderly, sanitary and safe condition, damage by unavoidable
casualty excepted. Without limitation on the foregoing, Tenant’s obligations
shall include, without limitation, doing such things as are necessary to cause
the Premises (including, without limitation, fire/life safety systems within the
Premises) to comply with all applicable current and future laws, rules,
regulations and orders of any federal, state and/or local governmental and
public bodies and agencies. If replacement of equipment, fixtures and
appurtenances thereto are necessary, Tenant shall replace the same with
equipment, fixtures and appurtenances of the same quality and shall repair all
damages caused by such replacement.

8

 

--------------------------------------------------------------------------------

 

9.

Common Areas. All private sidewalks, lighting facilities, hallways, stairways,
lobbies, elevators, restrooms and other areas and improvements provided by
Landlord for the general use in common of lessees and their customers in the
Building (all herein collectively called the “Common Areas”) shall at all times
be subject to the exclusive control and management of Landlord; provided,
however, that Landlord’s exclusive control and management of the Common Areas
shall not be deemed an undertaking by Landlord to ensure or be a guaranty of the
safety of Tenant or any of its agents, employees, contractors, customers or
invitees, or the property of any such parties. Tenant shall have the
non-exclusive right to use the Common Areas, in common with other lessees in the
Building, subject to the Rules and Regulations (as hereinafter defined). If the
size or configuration of the Common Areas is diminished or altered, Landlord
shall not be liable to Tenant on account thereof nor shall Tenant be entitled to
any compensation or reduction or abatement of the Rent, and any such diminution
or alteration shall not be considered a constructive or actual eviction. Tenant
also agrees that Landlord shall have the right to do and perform such acts in
and to the Common Areas as Landlord, in the exercise of its good faith business
judgment, shall determine from time to time to be advisable. Landlord shall use
commercially reasonable efforts to ensure that Landlord’s control of and acts
within the Common Areas do not materially hinder access to, nor materially
diminish Tenant’s quiet enjoyment or use of, the Premises. To the extent
permitted by law, Tenant may use the Building’s fire stairs connecting the
floors of the Premises as convenience stairs for inter-floor access within the
Premises. To the extent permitted by law and provided Landlord’s keycards
continue to provide access, Tenant may install an internal key card system as
part of this right at Tenant’s expense. Landlord may require that any system so
installed by Tenant be compliant, compatible, and installed in a coordinated
manner with Landlord’s fire and security systems, including giving the main
Building system the ability to lock or unlock the doors in the event of an
emergency or test. Tenant’s indemnity obligations under Section 18(a) of the
Lease are hereby expanded to include accidents or occurrences in or about the
stairwell, in addition to in or about the Premises. At Landlord’s request,
Tenant shall be required to remove Tenant’s card key access system and restore
any damage caused thereby upon the expiration or earlier termination of the
Lease. Any alterations that Tenant desires to perform in the Building’s
stairwells must be compliant with code and may only be made with Landlord’s
prior written consent. 

10.

Ordinances And Regulations. Tenant shall comply promptly, at Tenant’s sole cost
and expense, with all current and future laws, codes, ordinances, rules and/or
regulations of any municipal, county, state, federal and/or other governmental
authority and any bureau or department thereof, including without limitation
Environmental Laws (as hereinafter defined) and the Americans With Disabilities
Act (and any and all regulations adopted in connection therewith) and with all
applicable requirements of regulatory or other such insurance bodies, and of the
Board of Fire Underwriters or any other body exercising similar functions, which
may be applicable to the Premises and Tenant’s use or occupancy of the Premises,
and shall comply with the requirements of all of Landlord’s policies of
insurance at any time in force with respect to the Building. Landlord shall
comply promptly with all current and future laws, codes, ordinances, rules
and/or regulations of any municipal, county, state, federal and/or other
governmental authority and any bureau or department thereof, including without
limitation Environmental Laws (as hereinafter defined) and the Americans With
Disabilities Act (and any and all regulations adopted in connection therewith)
and with all applicable requirements of regulatory or other such insurance
bodies, and of the Board of Fire Underwriters or any other body exercising
similar functions, which may be applicable to the common areas of the Building,
and shall comply with the requirements of all of Landlord’s policies of
insurance at any time in force with respect to the common areas of the Building.
Tenant agrees for itself and for its sublessees, employees, agents, contractors
and invitees to comply with the Rules and Regulations, provided the same are
enforced in a non-arbitrary manner.

11.

Signs.

 

(a)

Except as expressly provided herein, Tenant shall place no signs or advertising
matter on the exterior or interior of the Building or at any other location in
or about the Building. Initial placement of standard directional and
identification signage shall be provided by Landlord to the directory in the
Building and individual entry suite identification signage, and subsequent
modifications thereto shall be at Tenant’s expense. Any lettering or signs
placed on the interior of the Building shall be for directional purposes only,
and such signs and lettering shall be of a type, kind, character, location and
description, which have been approved by Landlord in writing.

 

(b)

So long as Tenant is not in Default under this Lease, the originally-named
Tenant or its Permitted Transferee never leases less than seventy-five percent
(75%) of all leasable space on floors 20-22 of the Building, and provided Tenant
obtains and maintains at Tenant's expense all necessary permits, licenses and
approvals, Tenant shall have the right to install and maintain, at Tenant’s sole
cost and expense, (i) logo buttons in the passenger elevator cabs serving floors
20-22 of the Building, which buttons must be consistent with Building standard;
and (ii) one (1) exterior sign on the Building as shown on Exhibit “E”, subject
to the following terms and conditions:

 

(1)

The location, design, construction, size and all other aspects of such signage
and the installation thereof shall be subject to Landlord's prior written
consent.

9

 

--------------------------------------------------------------------------------

 

 

(2)

The expense of installing, constructing, insuring, maintaining, replacing and
removing such signage shall be at the sole cost and expense of Tenant and shall
be paid directly by Tenant. Tenant shall be responsible for all costs and
expenses associated with such signage and Tenant shall promptly repair any
damage to the Building resulting from the installation, construction,
maintenance or removal of such signage, normal wear and tear excepted. 

 

(3)

Installation of signage shall occur outside of Building operating hours. If
installation requires access to another tenant's suite or the Building
engineer's office, a security officer or the Building engineer shall be required
to be on-site during such installation at the sole cost and expense of Tenant.

 

(4)

Tenant hereby agrees to indemnify and hold Landlord harmless (except where such
accident, injury, death or loss results from the gross negligence or intentional
misconduct of Landlord or its agents, employees, or contractors) for any cost,
expense, loss or other liability associated with the installation, construction,
maintenance and removal of such signage.

 

(5)

If Tenant requests any assignment or subletting of this Lease, Tenant's rights
with respect to the sign as contained herein shall not be transferable or
assignable to an assignee or subtenant (other than a Permitted Transferee)
without the express prior written consent of Landlord which consent may be
granted, withheld or conditioned in Landlord's sole and absolute discretion.

 

(6)

Upon the expiration or earlier termination of this Lease or Tenant’s signage
rights, unless otherwise directed by Landlord, Tenant shall promptly remove the
signage and reimburse Landlord for all costs and expenses associated with
restoration of the Building and any damage to the Building caused by such
removal. Notwithstanding anything contained herein to the contrary, Tenant shall
not be responsible to reimburse Landlord or repair signage damage on the
Building existing on the Effective Date caused by prior signage not belonging to
Tenant.

 

(7)

Landlord makes no representation or warranty whether the City of Chicago may
approve signage for Tenant. Tenant's exterior signage right and logo button
signage right are personal to the above-named Tenant and its Permitted
Transferees.

12.

Alterations.

 

(a)

General. Tenant shall not make any alterations, additions or improvements to the
Premises without Landlord’s prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed, provided, Landlord’s consent
shall not be necessary for alterations that are non-structural and cosmetic and
do not exceed $50,000 in the aggregate over a twelve (12) month period. Tenant
shall permit no lien or claim for lien of a mechanic, laborer, or supplier or
any other lien to be filed against the Premises and/or any portion of the
Building arising out of work performed, or alleged to have been performed by, at
the direction of or on behalf of Tenant. The interest of Landlord in the Land
and the Building shall not be subject to liens for improvements made by Tenant
or by persons claiming by, through or under Tenant, and Tenant agrees it shall
notify any person making any improvements on its behalf of this provision. If
requested by Landlord, Tenant shall provide to Landlord, prior to the
commencement by Tenant of any alterations to the Premises as contemplated
hereby, evidence reasonably satisfactory to Landlord of Tenant’s ability to pay
for such work and materials in full. Tenant shall indemnify and hold Landlord
harmless (except where such accident, injury, death or loss results from the
gross negligence or intentional misconduct of Landlord or its agents, employees,
or contractors) from and against all claims and liabilities of every kind,
nature and description which may arise out of or in any way be connected with
such work. Should any claim of lien or other lien be filed against the Premises
or the Building by reason of any act or omission of Tenant or any of Tenant’s
agents, employees, contractors or representatives, then Tenant shall cause the
same to be canceled and discharged of record or shall deliver to Landlord a bond
or other security satisfactory to Landlord within twenty-one (21) days after the
filing thereof. Should Tenant fail to discharge such lien or deliver such
security within such twenty-one (21) day period, then Landlord may discharge the
same, in which event Tenant shall reimburse Landlord, on demand, as Additional
Rent, for the amount of the lien or the amount of the bond, if greater, plus all
administrative costs incurred by Landlord in connection therewith. The remedies
provided herein shall be in addition to all other remedies available to Landlord
under this Lease or otherwise. Tenant expressly agrees and acknowledges that in
the course of the performance by it of any alterations, additions or
improvements to the Premises pursuant hereto, and all at Tenant’s sole cost and
expense, it shall obtain all necessary governmental permits and certificates for
the commencement and completion and for final approval thereof and it shall
comply with all laws, codes, ordinances, rules and regulations of any municipal,
county, state, federal and/or other governmental authority and/or any bureau or
department thereof which relate (s) thereto and/or whose requirements may be
triggered on account thereof, including, without limitation, the Americans With
Disabilities Act (and any and all regulations adopted in connection therewith)
and with all applicable requirements of insurance bodies and as any of such
laws, codes, ordinances, rules and/or regulations may relate to, otherwise
affect and/or precipitate the need for any modifications in and/or to the Common
Areas and/or the Building arising from the performance by Tenant of any
alterations, additions or improvements to the Premises hereunder.

10

 

--------------------------------------------------------------------------------

 

 

(b)

Telecommunications Improvements. 

 

(1)

If at any time during the Term, or any renewal thereof, Tenant contracts with or
makes arrangements for service with an applications service provider (“ASP”),
defined as any entity providing telephone, internet, video, cable and/or other
broadband related services (the “Services”), which ASP does not have a
contractual relationship with Landlord and/or any incumbent telecommunications
provider (“CLEC” or “ILEC”) that does not already have an easement with respect
to the Land and/or the Building (or other such similar contractual relationship
or right to be present or have access to the Land and/or the Building), and
which must gain and/or maintain a physical presence in the Premises and/or on
the Land and/or the Building in some manner in order to provide the Services to
Tenant, Tenant must notify Landlord in writing, identifying the name and contact
information of such ASP, and obtain Landlord’s consent, such consent not to be
unreasonably withheld, conditioned or delayed. Landlord and the named ASP shall
then negotiate and execute a telecommunications service agreement (“TSA”)
allowing the ASP to access the Building and/or the Premises, as the case may be.

 

(2)

Additionally, if Tenant is, itself, an ASP, CLEC, ILEC, or otherwise capable of
providing the Services, and desires to install fiber or other wiring or wireless
solutions throughout the Premises and/or the Building, Tenant must notify
Landlord in writing, obtain Landlord’s consent, such consent not to be
unreasonably withheld, conditioned or delayed, and Landlord and Tenant shall
negotiate and execute a TSA with respect to such installation.

 

(3)

Notwithstanding the foregoing, if Tenant contracts with an ASP, CLEC or ILEC
with which Landlord does have a contractual relationship, or which does have an
easement or other such right to gain access or be otherwise present on the Land
and/or the Building, but which does not presently have the necessary equipment,
wiring and/or fiber optics running to the Premises, and which will have to make
any alteration or improvement to the Building, the Land and/or the Premises in
order to provide the Services to Tenant, Tenant then must also notify Landlord
in writing, identifying the name and contact information of such ASP, CLEC or
ILEC, and obtain Landlord’s consent, such consent not to be unreasonably
withheld, conditioned or delayed. Landlord and the named ASP, CLEC or ILEC shall
then negotiate a TSA allowing such ASP, CLEC or ILEC to access the Land and/or
the Building, as the case may be. Tenant acknowledges that if Landlord consents
to Tenant’s proposed arrangement for the Services, the TSA, which shall bind
both Tenant and Tenant’s ASP, CLEC or ILEC (or in the case of (2) above, the TSA
shall bind both Tenant and Landlord), is a nonexclusive license agreement only.

 

(c)

At Tenant’s expense, in compliance with all applicable law, provided such
installations are compliant with Building systems, and provided Landlord’s
keycards continue to provide access, Tenant may install key card reader limited
access to the Premises and security systems in the elevators serving the
Premises. All such installations shall be subject to the prior written approval
of Landlord, not to be unreasonably withheld. At Landlord’s request, Tenant
shall be required to remove such improvements installed by Tenant and restore
any damage caused thereby upon the expiration or earlier termination of the
Lease.

13.

Right of Entry. Landlord and its managing agent and agents of either shall have
the right, at all reasonable times during the Term, to enter and inspect the
Premises and to make repairs and/or alterations Landlord deems necessary, with
reasonable notice, except in cases of emergency, in which case no notice shall
be required. Landlord has the right to show the Premises to prospective tenants
during the last nine (9) months of the Term (unless Tenant has exercised an
available renewal option), or at any time that Tenant has either permanently
vacated the Premises or Tenant is in Default beyond the applicable cure period.
Landlord shall have the right at all times to alter, renovate and repair
portions of the Building which do not include the Premises, notwithstanding any
temporary inconvenience or disturbance to Tenant. Landlord shall use
commercially reasonable efforts to minimize inconvenience or disturbance to
Tenant, provided Landlord shall not be required to pay overtime.

14.

Destruction of Premises.

 

(a)

Casualty. If a fire or other casualty (collectively, “Casualty”) which damages
the Premises or the Building occurs and materially affects the use of the
Premises, Landlord shall make an initial estimate of the time needed to complete
necessary repairs to the Building and the Premises and notify Tenant of same
within sixty (60) days of the Casualty (“Landlord’s Notice”).

 

(b)

Substantial Repairs Required. If the Premises are rendered unusable by the
Casualty and Landlord’s initial estimate of the time needed for repairs exceeds
two hundred seventy (270) days, Landlord or Tenant may, by written notice to the
other given within fifteen (15) business days after Tenant’s receipt of
Landlord’s Notice, terminate this Lease effective as of the date of the
Casualty. If the Premises are rendered unusable by the Casualty, but Landlord’s
initial estimate of the time needed for repair is two hundred seventy (270) days
or less, subject to the terms of any mortgage encumbering the Building, Landlord
will proceed with the restoration of the Premises and/or the Building as set
forth below.

11

 

--------------------------------------------------------------------------------

 

 

(c)

Substantial Repairs Not Required. If the Premises are still usable after the
Casualty, then neither Landlord nor Tenant shall have the right to terminate
this Lease. 

 

(d)

Casualties During Last Six Months. Either party may terminate this Lease if the
Casualty occurs within the last six (6) months of the Term and the Premises are
rendered unusable.

 

(e)

Repairs. Unless the Lease is terminated, subject to the terms of any mortgage
encumbering the Building, Landlord will repair the Premises and/or the Building
(other than leasehold improvements installed by Tenant and personal property),
as the case may be, to substantially the same condition as existed immediately
prior to the Casualty. At the request of Landlord, Tenant shall relocate, at
Tenant’s expense, all personal property from the Premises prior to and during
the period of the repairs.

 

(f)

Rent Abatement. If the Premises are damaged by Casualty and the Lease is not
terminated, the Rent and Additional Rent shall abate for that part of the
Premises which is rendered unusable and not occupied by Tenant on a per-diem
basis from the date of the Casualty until the date on which Landlord has
substantially completed the required work. If Landlord makes other space
available to Tenant and Tenant accepts such space, rent for such substitute
premises shall be the fair rental value of such premises.

15.

Condemnation.

 

(a)

Substantial Taking. If all or part of the Building is taken or condemned by any
authority for any public use or purpose (including a deed given in lieu of
condemnation), which renders the Premises unusable as reasonably determined by
Landlord, this Lease shall terminate as of the date title vests in such
authority and the Rent shall be apportioned as of such date.

 

(b)

Insubstantial Taking. If any part of the Building is taken or condemned
(including a deed given in lieu of condemnation), but the Premises are still
completely usable, this Lease shall not terminate. Landlord, upon receipt and to
the extent of a proportionate amount of the award in condemnation or proceeds of
sale, shall make necessary repairs and restorations to restore the Premises to
as near their former condition as circumstances will permit, and to the Building
to the extent necessary to make the Premises complete. If Landlord is unable to
make the Premises complete due to Condemnation, then for the purposes of this
Lease, it will be considered a Substantial Taking.

 

(c)

Appointment of Award. Landlord shall be entitled to receive the price or award
from any sale, taking or condemnation without any payment to Tenant. Landlord
acknowledges that Tenant shall have the right separately to pursue against the
condemning authority an award in respect of the loss, if any, to leasehold
improvements paid by Tenant, Tenant’s personal property, and Tenant’s cost of
relocation without any credit or allowance for Landlord and for any loss for
injury, damage or destruction to or of Tenant’s business resulting from such
taking. Under no circumstances shall Tenant seek or be entitled to any
compensation for the value of its leasehold estate, which Tenant hereby assigns
to Landlord.

16.

Assignment and Sublease.

 

(a)

Consent. Without the prior written consent of Landlord (which shall not be
unreasonably withheld, conditioned or delayed), Tenant shall not sublease the
Premises, or assign, mortgage, pledge, hypothecate or otherwise transfer or
permit the transfer of this Lease or the interest of Tenant in this Lease, in
whole or in part, by operation of law, court decree or otherwise. If Tenant
desires to assign this Lease or to enter into any sublease of the Premises,
Tenant shall deliver written notice of such intent to Landlord, together with a
copy of the proposed assignment or sublease at least twenty-one (21) days prior
to the effective date of the proposed assignment or sublease (provided, that
Tenant agrees that Landlord’s receipt of such copy shall not be deemed to
constitute Landlord’s acceptance and/or approval of the terms thereof). Any
approved sublease shall be expressly subject to the terms and conditions of this
Lease. In the event of any approved sublease or assignment, Tenant shall not be
released or discharged from any liability, whether past, present or future,
under this Lease, including any renewal term of this Lease. For purposes of this
Paragraph 16, an assignment shall be considered to include a change in the
majority ownership or control of Tenant if Tenant is a corporation or limited
liability company whose shares of stock or membership interests are not traded
publicly (only for so long as Tenant is not traded publicly) or, if Tenant is a
partnership, a change in the general partner of the partnership or a change in
the persons holding more than 50% of the interests in the partnership, or a
change in majority ownership or control of any general partner of the
partnership. Tenant shall pay to Landlord fifty percent (50%) of all rent and
other consideration received by Tenant in excess of the Rent to be paid by
Tenant hereunder for the portion of the Premises so transferred after deduction
of all Tenant expense to sublease the Premises including all concessions,
professional fees, commissions and any other reasonable expense. Such rent shall
be paid as and when received by Tenant.

12

 

--------------------------------------------------------------------------------

 

 

(b)

Processing Fee. In the event Landlord shall consent to any assignment or
sublease, Tenant shall reimburse Landlord, the actual, third party reasonable
attorney’s fees and related out of pocket costs associated with processing such
assignment or sublease. The aforesaid reimbursement shall be due and payable
upon Landlord’s invoice of same to Tenant. Said reimbursement shall be due upon
each sublease and/or assignment. 

 

(c)

Reasonable Standards. The parties hereby agree that it shall be reasonable under
this Lease and under any applicable law for Landlord to withhold consent to any
proposed assignment, sublease or other transfer where one or more of the
following applies (without limitation as to other reasonable grounds for
withholding consent): (i) the transferee is of a character or reputation or
engaged in a business which is not consistent with the quality of the Building,
(ii) the transferee intends to use the Premises for purposes that are not
permitted under this Lease, (iii) the subleased space and/or the remainder of
the Premises are not regular in shape with appropriate means of ingress and
egress suitable for normal renting purposes, (iv) the transferee is either a
government (or agency or instrumentality thereof) or an occupant of the
Building, (v) Tenant has committed and failed to cure a Default at the time
Tenant requests consent to the proposed transfer, or (vi) in the judgment of
Landlord, such a transfer would violate any term, condition, covenant, or
agreement of the Landlord involving the Building or any other tenant's lease
within it. If Landlord wrongfully withholds its consent to any proposed
assignment, sublease or other transfer, Tenant's sole and exclusive remedy
therefor shall be to seek specific performance of Landlord's obligation to
consent to such transfer.

 

(d)

Permitted Transfers. Notwithstanding Section 16(a), Tenant may assign all or
part of its interest in this Lease or sublease all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord: any corporation, limited
partnership, limited liability partnership, limited liability company or other
business entity in which or with which Tenant, or its corporate successors or
assigns, is merged or consolidated, in accordance with applicable statutory
provisions governing merger and consolidation of business entities, so long as
(i) Tenant’s obligations hereunder are assumed by the entity surviving such
merger or created by such consolidation; and (ii) the Tangible Net Worth of the
surviving or created entity is not less than the Tangible Net Worth of Tenant as
of the date of the Permitted Transfer. Tenant shall promptly notify Landlord of
any such Permitted Transfer. Tenant shall remain liable for the performance of
all of the obligations of Tenant hereunder, or if Tenant no longer exists
because of a merger, consolidation, or acquisition, the surviving or acquiring
entity shall expressly assume in writing the obligations of Tenant hereunder.
Additionally, the Permitted Transferee shall expressly assume in writing the
obligations of Tenant hereunder; and it shall comply with all of the terms and
conditions of this Lease and the use of the Premises by the Permitted Transferee
may not violate any other agreements affecting the Premises, the Building,
Landlord or other tenants of the Building. No later than ten (10) business days
after the effective date of any Permitted Transfer, Tenant agrees to furnish
Landlord with (x) copies of the instrument effecting the Permitted Transfer, (y)
documentation establishing Tenant’s satisfaction of the requirements set forth
above applicable to any such Permitted Transfer, and (z) evidence of insurance
as required under this Lease with respect to the Permitted Transferee. The
occurrence of a Permitted Transfer shall not waive Landlord’s rights as to any
subsequent Transfers. “Tangible Net Worth” means the excess of total assets over
total liabilities, in each case as determined in accordance with generally
accepted accounting principles consistently applied, excluding, however, from
the determination of total assets all assets which would be classified as
intangible assets under GAAP including goodwill, licenses, patents, trademarks,
trade names, copyrights, and franchises. In the event that Tenant desires to
effect a Permitted Transfer, however the Tangible Net Worth requirement is not
met, Landlord agrees to be reasonable and discuss in good faith with Tenant the
possibility of achieving Tenant net worth equivalent and creditworthiness
acceptable to Landlord via alternative means of credit enhancement, such as an
additional letter of credit. Any subsequent assignment or sublease by a
Permitted Transferee shall be subject to the terms of this Article 16.

17.

Subordination, Attornment, and Estoppel.

 

(a)

Subordination. This Lease and the rights of Tenant hereunder are expressly
subject and subordinate to the lien and provisions of any mortgage, deed of
trust, deed to secure debt, ground lease, assignment of leases or other security
instrument or operating agreement (collectively, a “Security Instrument”) now or
hereafter encumbering the Premises, the Building and/or the Land, or any part
thereof, and all amendments, renewals, modifications and/or extensions of and to
any such Security Instrument and to all advances made or hereafter to be made
upon any such Security Instrument. Tenant shall, within ten (10) days after
receipt of written notice from Landlord, execute and deliver such further
instrument or instruments, in such form as may be required by Landlord or any
holder of a proposed or existing Security Instrument, subordinating this Lease
to the lien of any such Security Instrument as may be requested in writing by
Landlord or such holder from time to time.

13

 

--------------------------------------------------------------------------------

 

 

(b)

Attornment. In the event of foreclosure of any such Security Instrument by
voluntary agreement or otherwise, or the commencement of any judicial action
seeking such foreclosure, Tenant, at the request of Landlord, shall attorn to
such mortgagee or purchaser in foreclosure. Tenant agrees to execute and deliver
at any time upon request of any such mortgagee, purchaser or their successors
any instrument to further evidence such attornment. 

 

(c)

Estoppel Certificate. Tenant shall, within ten (10) days of receipt of written
notice from Landlord, deliver to Landlord a statement in writing certifying that
this Lease is unmodified and in full force and effect, or, if there have been
modifications, that this Lease, as modified, is in full force and effect and
providing a true, correct and complete copy of this Lease and any and all
modifications of this Lease; the amount of each item of the Rent then payable
under this Lease and the date to which the Rent has been paid; that Landlord is
not in default under this Lease or, if in default, a detailed description of
such default; that Tenant is or is not in possession of the Premises, as the
case may be; and containing such other information and agreements as may be
reasonably requested by Landlord or its lender.

 

(d)

SNDA. It shall be a condition to the effectiveness of this Lease that Landlord,
Tenant and Landlord’s current mortgage lender execute the Subordination,
Non-Disturbance and Attornment Agreement (“SNDA”) attached hereto as Exhibit
“F”. Landlord shall use commercially reasonable efforts to obtain a SNDA from
Landlord’s future mortgage lenders on the lender’s standard form. Tenant shall
pay Landlord’s mortgage lender’s SNDA processing, legal and other fees. Tenant
shall reimburse Landlord for same within thirty (30) days of receipt of an
invoice therefore. Tenant may be required to execute a SNDA first before
Landlord or Landlord’s mortgagee will execute; with respect to the SNDA attached
hereto as Exhibit “F”, Tenant’s execution thereof shall be simultaneous to the
execution of this Lease. A party’s signature on a SNDA shall evidence such
party’s acceptance of such SNDA.

18.

Waiver and Indemnification.

 

(a)

Tenant shall indemnify, defend and save harmless Landlord from and against any
and all liability, liens, claims, demands, damages, expenses, fees, costs,
fines, penalties, suits, proceedings, actions and causes of action of any and
every kind and nature arising or growing out of or in any way connected with the
use, occupancy, management or control of the Premises by Tenant, its agents,
employees, contractors or invitees or the operations, conduct or activities in
the Premises or the Building by Tenant, its agents, employees, contractors or
invitees.

 

(b)

Landlord shall indemnify, defend and save harmless Tenant from and against any
and all liability, liens, claims, demands, damages, expenses, fees, costs,
fines, penalties, suits, proceedings, actions and causes of action of any and
every kind and nature arising or growing out of or in any way connected with the
use, occupancy, management or control of the common areas of the Building by
Landlord, its agents, employees, contractors or invitees or the operations,
conduct or activities in the common areas of the Building by Landlord, its
agents, employees, contractors or invitees.

 

(c)

Landlord and Tenant’s indemnity obligations under this Paragraph 18 shall
survive the expiration or earlier termination of this Lease. Tenant agrees that
Landlord shall not be liable to Tenant for, and Tenant waives any claim against
Landlord with respect to, any loss by theft or any other property damage,
personal injury or death suffered or incurred by Tenant or any of Tenant’s
agents, employees, customers or other invitees in connection with any
unauthorized entry into the Premises or other acts, whether or not criminal or
willful, of third parties, except to the extent same is due to Landlord’s gross
negligence or intentional misconduct.

19.

Insurance.

 

(a)

Required Coverage. Tenant shall maintain the following coverages in the
following amounts.

 

(1)

Commercial General Liability Insurance (or its equivalent) covering the insured
against claims of bodily injury and death, personal injury and property damage
arising out of Tenant’s operations, assumed liabilities or use of the Premises,
for limits of liability not less than Two Million and No/100 Dollars
($2,000,000.00) combined single limit per occurrence and Four Million and No/100
Dollars ($4,000,000.00) combined single limit annual aggregate.

 

(2)

Property Insurance covering (a) Tenant’s property, and (b) any improvements and
alterations made by Tenant or at Tenant’s request. Such insurance shall be
written on a “Causes of Loss – Special Form” basis (or its equivalent), for the
full replacement cost (as shall be approved by Landlord) without deduction for
depreciation, and shall include coverage for vandalism, malicious mischief and
sprinkler leakage. The proceeds of such insurance shall be used for the repair
or replacement of the property so insured. Upon termination of this Lease
following a casualty as set forth herein the proceeds under (a) shall be paid to
Tenant and the proceeds under (b) in excess of Tenant’s unamortized cost
associated therewith shall be paid to Landlord. Notwithstanding the foregoing,
Landlord shall have the option at any time, upon three (3) months’ notice to
Tenant, to procure property insurance covering leasehold improvements on all the
premises throughout the Building and thereafter include the premium of such
policy as an element of Operating Expenses.

14

 

--------------------------------------------------------------------------------

 

 

(3)

Intentionally deleted. 

 

(4)

Statutory worker’s compensation, together with employers liability coverage at
limits of:

$500,000 Each Accident

$500,000 Each Employee by Disease

$500,000 Policy Limit by Disease

 

(b)

Form of Policies. The minimum limits of policies of insurance required of Tenant
under this Lease shall in no event limit the liability of Tenant under this
Lease. All liability insurance shall (a) name Landlord, Landlord’s asset
manager, Landlord’s property management agent, and at Landlord’s request, any
mortgagee, each as an additional insured, as their respective interests may
appear; (b) specifically cover the liability assumed by Tenant under this Lease,
including, but not limited to, Tenant’s indemnity obligations under this Lease;
(c) be issued by an insurance company having a rating of not less than A- IX in
Best’s Insurance Guide or that is otherwise acceptable to Landlord and licensed
to do business in Illinois; (d) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord shall be excess and
non-contributing with any insurance requirement of Tenant; (e) provide that said
insurance shall not be canceled, expire or coverage reduced unless thirty (30)
days’ prior notice shall have been given to Landlord; and (f) if Tenant has a
net worth of less than Ten Million and No/100 Dollars ($10,000,000.00), have a
deductible not greater than Five Thousand and No/100 Dollars ($5,000.00).

 

(c)

Evidence of Insurance. Tenant shall deliver a copy of each paid-up policy
(authenticated by the insurer) or other evidence of insurance reasonably
satisfactory to Landlord, evidencing the existence and amount of each insurance
policy required hereunder on or before the date possession of the Premises is
delivered to Tenant and Tenant shall deliver replacement certificates at least
thirty (30) days before the expiration dates of the applicable policies.
Landlord may upon request, at any time and from time to time, inspect or copy
any insurance policies that this Lease requires Tenant to maintain. Tenant
agrees that, if Tenant does not obtain and maintain such insurance, Landlord may
(but shall not be required to) after five (5) days’ notice to Tenant during
which time Tenant does not supply Landlord evidence of the required insurance,
procure said insurance on Tenant’s behalf and charge Tenant the premiums
therefor, payable upon demand. Tenant shall have the right to provide the
insurance required hereunder pursuant to blanket policies obtained by Tenant,
provided such blanket policies afford coverage as required by this Lease.

 

(d)

Additional Insurance Obligations. Landlord may require that Tenant obtain
additional types of insurance, including but not limited to earthquake,
sprinkler leakage by earthquake, environmental and terrorism insurance to the
extent such coverages are standard for similar properties in the same geographic
area as the Building and are available at commercially reasonable rates.

 

(e)

Mutual Waiver of Subrogation. Landlord and Tenant each agree that neither
Landlord nor Tenant (nor their respective successors or assigns) will have any
claim against the other for any loss, damage or injury to property which is
covered by insurance carried by either party (or which would have been covered
if the respective party had carried the insurance required by this Lease),
notwithstanding the negligence of either party in causing the loss. Each party
agrees to obtain an agreement from its insurer permitting the foregoing waiver
if the policy does not expressly permit a waiver of subrogation.

 

(f)

Independent Obligations. Tenant acknowledges and agrees that Tenant’s insurance
obligations under this Lease are independent of Tenant’s indemnity obligations,
liabilities and duties under this Lease.

20.

Relocation. Intentionally deleted.

21.

Default by Tenant/Landlord Remedies.

 

(a)

Events of Default: Any of the following occurrences or acts shall constitute an
event of default under this Lease (“Default”).

 

(1)

If Tenant, at any time during the Term, shall (a) fail to make any payment of
the Rent or other sum herein required to be paid by Tenant within five (5) days
after notice from Landlord that the same is past due (provided that Landlord
shall not be required to give such notice more than twice in any twelve (12)
month period), (b) fail to cure, immediately after notice from Landlord, any
hazardous condition which Tenant has created or suffered in violation of law or
this Lease, (c) fail to observe or perform or be in breach of any of the
covenants in respect of assignment, subletting and encumbrance set forth
hereinabove, (d) fail to deliver an estoppel certificate within the time period
required under Section 17 above; or (e) fail to observe or perform any other
provision hereof and cure same within thirty (30) days after Landlord shall have
delivered to Tenant written notice of such failure, provided that if the failure
is of such a nature as to be impossible to be cured by the end of such
thirty-day cure period, the thirty-day period shall be extended as reasonably
required to cure said failure provided that Tenant has commenced to cure the
default during the aforesaid thirty-day notice period and diligently pursues a
cure to its completion.

15

 

--------------------------------------------------------------------------------

 

 

(2)

To the full extent permissible under the Bankruptcy Reform Act of 1978, as
amended, or any successor thereto, (a) if Tenant or any Guarantor, shall file a
petition in bankruptcy or for reorganization or for an arrangement pursuant to
any present or future federal or state bankruptcy law or under any similar
federal or state law, or shall be adjudicated, bankrupt or insolvent or shall
make an assignment for the benefit of its creditors or shall admit in writing
its inability to pay its debts generally as they become due, or if a petition or
answer proposing the adjudication of Tenant or any Guarantor as a bankrupt or
its reorganization under any present or future federal or state bankruptcy law
or any similar federal or state law shall be filed in any court and such
petition or answer shall not be discharged or denied within thirty (30) days
after the filing thereof; (b) if a receiver, trustee or liquidator of Tenant or
any Guarantor of all or substantially all of the assets of Tenant or any
Guarantor of the Premises or any portion thereof shall be appointed in any
proceeding brought by or against Tenant or any Guarantor and shall not be
discharged within thirty (30) days after such appointment, or if Tenant or any
Guarantor shall consent to or acquiesce in such appointment; or (c) if the
applicable provisions of the Bankruptcy Reform Act of 1978, as amended,
specifically Sections 363 and 365 thereof, are not satisfied to the fullest
extent possible. 

 

(b)

Remedies. Upon the occurrence of a Default by Tenant under this Lease at the
option of Landlord and in addition to all other rights and remedies provided in
this Lease, at law or in equity, Landlord shall have the following rights and
remedies:

 

(1)

to terminate this Lease by notice to Tenant, in which event the Term and all
right, title and interest of Tenant hereunder shall end on the date stated in
such notice;

 

(2)

to terminate the right of Tenant to possession of the Premises without
terminating this Lease, by giving notice to Tenant that Tenant’s right of
possession shall end on the date stated in such notice, whereupon the right of
Tenant to possession of the Premises or any part thereof shall cease on the date
stated in such notice. In the event of the foregoing, Landlord shall have the
right to re-enter the Premises without demand of Rent or demand of possession
and forthwith to proceed to recover possession of the Premises by process of
law; any notice to quit, or of intention to re-enter the same being hereby
expressly waived by Tenant;

 

(3)

Landlord may enforce the provisions of this Lease and may enforce and protect
the rights of Landlord hereunder by a suit or suits in equity or at law for the
specific performance of any covenant or agreement contained herein, and for the
enforcement of any other appropriate legal or equitable remedy, including
without limitation (aa) injunctive relief, (bb) recovery of all moneys due or to
become due from Tenant under any of the provisions of this Lease, and (cc) any
other damages incurred by Landlord by reason of Tenant’s Default;

 

(4)

Intentionally deleted; and

 

(5)

to recover from Tenant all reasonable damages and expenses incurred by Landlord
as a result of any breach by Tenant. Any damages or loss of Rent sustained by
Landlord may be recovered by Landlord, at Landlord’s option, at the time of
reletting, or in separate actions, from time to time, as said damages shall have
been made easily ascertainable by successive reletting, or, at Landlord’s
option, may be deferred until the expiration of the Term in which event Tenant
hereby agrees that the cause of action shall not be deemed to have accrued until
the Termination Date.

Notwithstanding anything to the contrary herein contained, Landlord shall not be
required to serve Tenant with any notices or demands as a prerequisite to its
exercise of any of its rights or remedies under this Lease, other than those
notices and demands specifically required under this Lease.

In the event of the termination of this Lease by Landlord as provided for by
subparagraph (1) above, Landlord shall be entitled to recover from Tenant all
damages and other sums which Landlord is entitled to recover under any provision
of this Lease or at law or equity, including, but not limited to, all the fixed
dollar amounts of Monthly Base Rent and Additional Rent accrued and unpaid for
the period up to and including such termination date, as well as all other
additional sums payable by Tenant, or for which Tenant is liable or in respect
of which Tenant has agreed to indemnify Landlord under any of the provisions of
this Lease, which may be then owing and unpaid, and all costs and expenses,
including without limitation court costs and reasonable attorney’s fees incurred
by Landlord in the enforcement of its rights and remedies hereunder and, in
addition, any damages provable by Landlord as a matter of law including, without
limitation, an amount equal to the present value of the excess of the Monthly
Base Rent provided to be paid for the remainder of the Term (such present value
to be computed on the basis of a per annum discount rate equal to 6%) over the
fair market rental value of the Premises (determined at the date of termination
of this Lease) after deduction of all anticipated expenses of reletting. In the
alternative, Landlord shall have the right, from time to time, to recover from
Tenant, and Tenant shall remain liable for, all Monthly Base Rent, Additional
Rent and other amounts due and owing under this Lease not theretofore
accelerated and paid pursuant to the provisions of this Lease plus (x) damages
equal to all other sums which would have accrued under the Lease after the date
of termination had it not been terminated, such damages to be due and payable as
such sums would have become due, less (y) such amounts as Landlord may receive

16

 

--------------------------------------------------------------------------------

 

from reletting after first paying all costs of such reletting, including,
without limitation, brokerage commissions and the costs of repairs, alterations,
additions and redecorations, and the expenses of re-entry, and the net amounts
of rent collected remaining after such expenses shall operate only as an
off-setting credit against the amount due hereunder with any excess or residue
belonging to Landlord solely. Should the fair market rental value of the
Premises after deduction of all anticipated expenses of reletting exceed the
Monthly Base Rent provided to be paid by Tenant for the remainder of the Term,
Landlord shall not be obligated to pay to Tenant any part of such excess or to
credit any part of such excess against any other sums or damages for which
Tenant may be liable to Landlord.

If Landlord terminates the right of Tenant to possession of the Premises without
terminating this Lease as provided in subparagraph (2) above, such termination
of possession shall not release Tenant, in whole or in part, from Tenant’s
obligation to pay the Monthly Base Rent hereunder for the full Term, and the
present value of the aggregate amount of the Monthly Base Rent and Additional
Rent (at the then current rates therefor) for the period from the date stated in
the notice terminating possession to the Termination Date (such present value to
be computed on the basis of a per annum discount rate equal to 6%) shall, at the
option of Landlord, be immediately due and payable by Tenant to Landlord,
together with any other moneys due hereunder, and Landlord shall have the right
to immediate recovery of all such amounts. In the alternative, Landlord shall
have the right from time to time, to recover from Tenant, and Tenant shall
remain liable for, all Monthly Base Rent and Additional Rent not theretofore
accelerated and paid pursuant to the foregoing sentence and any other sums
thereafter accruing as they become due under this Lease during the period from
the date of such notice of termination of possession to the Termination Date. In
any such case, Landlord may (but shall be under no obligation to, except as may
be required by Law) releting the Premises or any part thereof for the account of
Tenant for such rent, for such time (which may be for a term extending beyond
the Term of this Lease) and upon such terms as Landlord in Landlord’s sole
discretion shall determine, and Landlord shall not be required to accept any
tenant offered by Tenant or to observe any instructions given by Tenant relative
to such reletting. Also, in any such case, Landlord may after prior written
notice to Tenant change the locks or other entry devices of the Premises and
make repairs, alterations and additions in or to the Premises and redecorate the
same to the extent deemed by Landlord necessary or desirable, and Tenant shall
upon written demand pay the cost thereof together with Landlord’s expenses of
reletting, including, without limitation, brokerage commissions payable to
Landlord or Landlord’s agent or to others. To the extent permitted by law,
Landlord shall also have the right to take possession of any property of Tenant
on the Premises, to store such property at the expense and risk of Tenant or to
sell or otherwise dispose of such property in such manner as Landlord may see
fit without notice to Tenant. Landlord may collect the rents from any such
reletting and apply the same first to the payment of the expenses of reentry,
redecoration, repair and alterations and the expenses of reletting and second to
the payment of Monthly Base Rent and Additional Rent payable by Tenant
hereunder, and any excess or residue shall operate only as an offsetting credit
against the amount of Monthly Base Rent and Additional Rent due and owing or
paid as a result of acceleration or as the same thereafter becomes due and
payable hereunder, but the use of such offsetting credit to reduce the amount of
Monthly Base Rent and Additional Rent due Landlord, if any, shall not be deemed
to give Tenant any right, title or interest in or to such excess or residue and
any such excess or residue shall belong to Landlord solely; and in no event
shall Tenant be entitled to a credit on its indebtedness to Landlord in excess
of either the aggregate sum (including Monthly Base Rent and Additional Rent)
due and owing or paid as a result of acceleration or which would have been paid
by Tenant for the period for which the credit to Tenant is being determined, had
no default occurred, as applicable. No such reentry, repossession, repairs,
alterations, additions or reletting shall be construed as an eviction or ouster
of Tenant or as an election on Landlord’s part to terminate this Lease, unless a
written notice of such intention is given to Tenant, nor shall the foregoing
operate to release Tenant in whole or in part from any of Tenant’s obligations
hereunder, and Landlord may, at any time and from time to time, sue and recover
judgment for any deficiencies from time to time remaining after the application
from time to time of the proceeds of any such reletting.

Notwithstanding anything herein to the contrary, Landlord agrees to use
reasonable efforts to mitigate its damages to the extent required by Illinois
law; provided, that the sole remedy of Tenant in connection with the failure of
Landlord to so mitigate damages if required by law shall be a reduction in
Landlord’s recovery by the amount that Tenant proves could reasonably have been
mitigated.

22.

Bike Room. The Building’s basement contains a bicycle storage room that can
accommodate up to twenty (20) bicycles. Provided this Lease is in effect and
Tenant is not in Default, Tenant shall have the non-exclusive right in common
with Landlord and other Building tenants to utilize the bicycle storage room for
daily bike parking, free of charge. Additional bicycle storage may be made
available by Landlord in the future, provided Landlord reserves the right to
charge Building standard rates for additional bicycle storage.

17

 

--------------------------------------------------------------------------------

 

23.

Surrender of Premises. Upon expiration or termination of this Lease or
termination of Tenant’s right of possession of the Premises, Tenant shall
surrender and vacate the Premises immediately and deliver possession thereof to
Landlord in a clean, good and leaseable condition, except for (i) damage not
caused by the acts of Tenant, its agents, employees, contractors or invitees and
(ii) ordinary wear and tear. Charges incurred by Landlord for removal of boxes
and debris left in the Premises which exceed normal janitorial costs shall be
charged to Tenant. Movable trade fixtures, personal property and all telephone,
communication and data lines and cables (collectively, “Telecommunication
Equipment”) owned, installed or caused to be installed by Tenant in the Premises
or elsewhere, shall be removed by Tenant in a good and workmanlike manner
provided, however, that Tenant shall repair any damage to the Premises or
Building caused by such removal; except in the event the Premises was delivered
to Tenant with existing Telecommunication Equipment, Tenant shall not be
required to remove any Telecommunication Equipment upon expiration or
termination of the Lease. All items authorized to be removed but subsequently
not removed shall, at Landlord’s option, be conclusively presumed to have been
abandoned by Tenant, and title thereto shall pass to Landlord without any
payment or credit, and Landlord may, at its option, either store or dispose of
these items at Tenant’s expense. Except as otherwise noted herein, if any
alterations or improvements are made by Tenant, with or without Landlord’s
approval, Tenant will, at its expense and upon request by Landlord, restore the
Premises to its original condition. Landlord will inform Tenant at time of plan
approval whether Landlord will require removal upon Lease expiration or earlier
termination of any alterations or improvements that Tenant desires to install. 

24.

Holding Over. If Tenant, or any assignee or sublessee of Tenant, shall continue
to occupy the Premises after the termination or expiration of this Lease for any
reason without the prior written consent of Landlord, such tenancy shall be a
tenancy at sufferance. For the first forty-five (45) days of any holdover
tenancy by Tenant, or any assignee or sublessee of Tenant, Landlord, by notice
to Tenant, may adjust the Rent to one hundred fifty percent (150%) of the Rent
for the last month of the Term; thereafter the Rent shall be two hundred percent
(200%) of the Rent for the last month of the Term. Acceptance by Landlord of any
Rent after termination shall not constitute a renewal of this Lease or a consent
to such holdover occupancy, nor shall it waive Landlord’s right of re-entry or
any other right contained in this Lease or provided by law. Additionally, if
Tenant or any assignee or sublessee of Tenant shall continue to occupy the
Premises after the termination or expiration of this Lease for any reason
without the prior written consent of Landlord for more than thirty (30) days,
then Tenant shall indemnify Landlord against all liabilities and damages
sustained by Landlord by reason of Tenant’s retention of the Premises,
including, without limitation, damages arising because of Landlord’s inability
to deliver the Premises to a succeeding tenant.

25.

Security Deposit. Upon Tenant's execution and submission of this Lease, Tenant
shall deliver to Landlord an unconditional, irrevocable letter of credit in the
amount of $500,000.00 that conforms to the requirements of this
Article  (“Letter of Credit”). The Letter of Credit shall serve as security for
the prompt, full and faithful performance by Tenant of the terms, covenants and
conditions of this Lease. In the event that Tenant is in Default hereunder and
fails to cure within any applicable time permitted under this Lease, or in the
event that Tenant owes any amounts to Landlord upon the expiration of this
Lease, Landlord may use or apply only that part of the Letter of Credit
necessary to cure such Default(s) or pay such unpaid amounts hereunder. The use
or application of the Letter of Credit proceeds or any portion thereof shall not
prevent Landlord from exercising any other right or remedy provided hereunder or
under any law and shall not be construed as liquidated damages. In no event
shall the Letter of Credit be considered an advance payment of Rent, and in no
event shall Tenant be entitled to use the Letter of Credit for the payment of
Rent. Landlord shall have the right to transfer the Letter of Credit to any
purchaser of the Building, Landlord’s affiliates, and/or the Building’s lender.
Upon such transfer, Tenant shall look solely to such purchaser for return of the
Letter of Credit and Landlord shall be relieved of any liability with respect to
the Letter of Credit. The Letter of Credit shall be: (a) in form and substance
reasonably satisfactory to Landlord (with the following criteria at a minimum);
(b) at all times in the stated face amount of not less than $500,000.00 (except
as otherwise provided below in this Section) and shall on its face state that
multiple and partial draws are permitted and either (i) that partial draws will
not cause a corresponding reduction in the stated face amount of the Letter of
Credit or (ii) that, within five (5) business days after any such partial draw,
the issuer will notify Landlord in writing that the Letter of Credit will not be
reinstated to its full amount in which event Landlord shall have the right to
immediately draw on the remainder of the Letter of Credit (it being understood
that the Letter of Credit shall at all times be not less than the total Letter
of Credit amount as so required); (c) issued by a commercial bank reasonably
acceptable to Landlord with a banking office in Chicago, Illinois for the
account of Tenant and its permitted successors and assigns under this Lease; (d)
made payable to, and expressly transferable and assignable one or more times at
no charge by, the owner from time to time of the Building or its lender (which
transfer/assignment shall be conditioned only upon the execution of a reasonable
and customary written document in connection therewith), whether or not the
original account party of the Letter of Credit continues to be the Tenant under
this Lease by virtue of a change in name or structure, merger, assignment,
transfer or otherwise; (e) payable at sight upon presentation to a Chicago,
Illinois branch of the issuer of a simple sight draft stating only that Landlord
is permitted to draw on the Letter of Credit under the terms of the Lease and
setting forth the amount that Landlord is drawing; (f) of a term not less than
one year, and shall on its face state that the same shall be renewed
automatically, without the need for any further written notice or amendment, for
successive minimum one year periods, unless the issuer notifies Landlord in
writing, at least forty-five (45) days prior to the expiration date thereof,
that such issuer has elected not to renew the Letter of Credit (which

18

 

--------------------------------------------------------------------------------

 

will thereafter entitle Landlord to draw on the Letter of Credit); and (g) at
least thirty (30) days prior to the then current expiration date of such Letter
of Credit, either (1) renewed (or automatically and unconditionally extended)
from time to time through the forty-fifth (45th) day after the expiration of the
Lease Term, or (2) replaced by Tenant with another Letter of Credit meeting the
requirements of this Section. Tenant shall cooperate with Landlord to effect any
modifications, transfers or replacements of the Letter of Credit requested by
Landlord in order to assure that Landlord is at all times fully secured by a
valid Letter of Credit that may be drawn upon by Landlord, its successors and
assigns. Notwithstanding anything in this Lease to the contrary, any cure or
grace period provided in connection with a Default shall not apply to any of the
foregoing requirements of the Letter of Credit and, specifically, if any of the
aforesaid requirements are not complied with timely, then an immediate Default
shall occur and Landlord shall have the right to immediately draw upon the
Letter of Credit without notice to Tenant. In the event that Landlord draws on
the Letter of Credit and holds the proceeds of same as a cash security deposit,
then upon presentation to Landlord of a new Letter of Credit that meets the
requirements of this Section, Landlord shall refund to Tenant the unapplied cash
in exchange for the replacement Letter of Credit. Each Letter of Credit shall be
issued by a commercial bank that has a credit rating with respect to
certificates of deposit, short term deposits or commercial paper of at least A-2
(or equivalent) by Moody’s Investor Service, Inc., or at least P-2 (or
equivalent) by Standard & Poor’s Corporation, and shall be otherwise acceptable
to Landlord in its reasonable discretion. If the issuer’s credit rating is
reduced below A-2 (or equivalent) by Moody’s Investors Service, Inc. or below
P-2 (or equivalent) by Standard & Poor’s Corporation, or if the financial
condition of such issuer changes in any other materially adverse way, then
Landlord shall have the right to require that Tenant obtain from a different
issuer a substitute Letter of Credit that complies in all respects with the
requirements of this Section and Tenant’s failure to obtain such substitute
Letter of Credit within thirty (30) days following Landlord’s written demand
therefor (with no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) shall entitle Landlord
to immediately draw upon the then existing Letter of Credit in whole or in part,
without notice to Tenant. In the event the issuer of any Letter of Credit held
by Landlord is insolvent or is placed into receivership or conservatorship by
the Federal Deposit Insurance Corporation, or any successor or similar entity,
or if a trustee, receiver or liquidator is appointed for the issuer, then,
effective as of the date of such occurrence, said Letter of Credit shall be
deemed to not meet the requirements of this Section and, within thirty (30) days
thereof, Tenant shall replace such Letter of Credit with other collateral
acceptable to Landlord in its sole and absolute discretion (and Tenant’s failure
to do so shall, notwithstanding anything in this Lease to the contrary,
constitute a Default for which there shall be no notice or grace or cure periods
being applicable thereto other than the aforesaid thirty (30) day period). Any
failure or refusal of the issuer to honor the Letter of Credit shall be at
Tenant’s sole risk and shall not relieve Tenant of its obligations hereunder.
Notwithstanding the foregoing, provided no Default has occurred hereunder within
the 12 month period preceding a reduction date set forth below, Tenant may
reduce the amount of the Letter of Credit to $350,000.00 after the first
anniversary of the Commencement Date, $200,000.00 after the second anniversary
of the Commencement Date, and $100,000.00 after the fourth anniversary of the
Commencement Date with no further reduction thereafter. However, Landlord
reserves the right to increase the required amount of the Letter of Credit in
the event that Tenant leases additional space in the Building. In the event of
such expansion during the first year of the Term such increase shall not exceed
an amount equal to $8.40 per rentable square foot of the expansion space and
shall burn off proportionately with the original Letter of Credit; after the
first year Landlord shall have the right to determine in Landlord’s discretion
the amount of the increased Letter of Credit based on Landlord’s review of
Tenant’s financial statements at the time. 

26.

Limitation of Landlord’s Liability. As used in this Lease, “Landlord” shall mean
the entity herein named as such, and its successors and assigns. No person
holding Landlord’s interest under this Lease (whether or not such person is
named as “Landlord”) shall have any liability after such person ceases to hold
such interest, except for any liability accruing while such person held such
interest. No principal, officer, employee, manager, member or partner (general
or limited) of Landlord shall have any personal liability under any provision of
this Lease. If Landlord defaults in the performance of any of its obligations
under this Lease or otherwise becomes liable to Tenant for any reason, Tenant
shall look solely to Landlord’s interest in the Building and the undistributed
rents, issues, profits and proceeds thereof and not to the other assets of
Landlord, if any, or the assets, interest or rights of any principal, officer,
employee, manager, member or partner (general or limited) for satisfaction of
Tenant’s remedies. In no event shall Landlord ever be liable for consequential
damages, including, without limitation, lost profits.

27.

Encumbrances on Landlord’s Title. Upon request of Landlord, Tenant will promptly
release or modify, or cause to be released or modified, at Tenant’s expense, any
financing statement given by Tenant to a third party, any memorandum of
mechanic’s lien filed against Tenant with respect to work on the Premises, or
any other recorded document filed by or on account of Tenant (“Document”),
which, in Landlord’s sole opinion, adversely affects, clouds or otherwise
encumbers Landlord’s title to any part of the Building or the Land, so that the
Document shall not encumber any portion of the Building or the Land other than
Tenant’s leasehold interest in the Premises. Tenant’s obligations in this
Paragraph 27 shall survive expiration or termination of this Lease.

19

 

--------------------------------------------------------------------------------

 

28.

Notices. For the purpose of any notice or demand under this Lease, such notice
or demand must be in writing and the parties shall be served by overnight
delivery (with notice deemed given on the next business day after delivery to
the overnight carrier), personal delivery (with notice deemed given upon
receipt) or certified or registered mail, return receipt requested (with notice
deemed given three(3) business days after mailing), addressed to the other party
at the addresses provided in Paragraph 1(d) above or such other addresses
designated from time to time in writing by Landlord or Tenant. 

29.

Successor And Assigns. Subject to the provisions of Paragraph 16 above, this
Lease shall bind and inure to the benefit of the parties hereto, their
successors, permitted assigns and legal representatives. In the event of the
sale, assignment, or transfer by Landlord of its interest in the Building or in
this Lease (other than a collateral assignment to secure a debt of Landlord
prior to enforcement), Landlord shall be released and discharged from all of its
covenants and obligations hereunder, except such obligations as Landlord shall
have accrued prior to any such sale, assignment or transfer, and Tenant agrees
to look solely to such successor of Landlord for performance of such
obligations. Any securities or funds given by Tenant to Landlord to secure
performance by Tenant of its obligations may be assigned by Landlord to such
successor of Landlord and Landlord thereafter shall be discharged from any
further obligation relating thereto. Landlord’s assignment of the Lease or of
any or all of its rights shall in no manner affect Tenant’s obligations
hereunder. Landlord shall have the right to freely sell, assign or otherwise
transfer its interest in the Building, the Land and/or this Lease.
Notwithstanding anything to the contrary contained herein, this Lease shall bind
and inure to the benefit of Landlord’s successors, assigns and legal
representatives and therefore shall not terminate (through no fault of Tenant)
in the event of any assignment of Landlord, including but not limited to, in the
event of merger, consolidation, sale or acquisition of Landlord.

30.

Environmental Issues.

 

(a)

No Hazardous Materials. Tenant shall not cause or permit any Hazardous Material
(as hereinafter defined) to be brought upon, kept or used in or about the
Premises by Tenant, its agents, employees, contractors or invitees without the
prior written consent of Landlord, which Landlord shall not unreasonably
withhold provided Tenant demonstrates to Landlord’s satisfaction that such
Hazardous Material is necessary to Tenant’s business and will be used, kept and
stored in a manner that complies with all laws regulating any such Hazardous
Material. If any Hazardous Material is permitted by Landlord, Tenant shall
remove all such Hazardous Material upon the expiration or termination of this
Lease and restore the Premises to a condition satisfactory to Landlord. The
failure to comply with this covenant and agreement shall constitute a Default by
Tenant under this Lease and shall entitle the Landlord to all rights and
remedies provided in this Lease and at law or in equity. The provisions of this
Paragraph 31 shall survive the expiration or termination of the Lease.

 

(b)

Hazardous Material. As used herein, the term “Hazardous Material” means any
pollutant, toxic substance, regulated substance, hazardous waste, hazardous
material, hazardous substance, oil, hydrocarbon, asbestos or similar item as
defined in or pursuant to the Resource Conservation and Recovery Act, as
amended, the Comprehensive Environmental Response, Compensation and Liability
Act, as amended, the Federal Clean Water Act, as amended, the Safe Drinking
Water Act, as amended, the Federal Water Pollution Control Act, as amended,
applicable legislation in place in the state in which the Premises is located or
any other federal, state or local environmental, health or safety law, rule or
requirement (collectively the “Environmental Laws” and individually an
“Environmental Law”).

 

(c)

Notice of Certain Events and Curative Actions. Tenant shall immediately advise
Landlord in writing of (i) any governmental or regulatory actions instituted or
threatened under any Environmental Law affecting Tenant or the Premises, (ii)
all claims made or threatened by any third party against Tenant or the Premises
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from any Hazardous Materials, (iii) the discovery of any occurrence or
condition on any real property adjoining or in the vicinity of the Premises that
could cause the Premises to be classified in a manner which may support a claim
under any Environmental Law, and (iv) the discovery of any occurrence or
condition on the Premises or any real property adjoining or in the vicinity of
the Premises which could subject Tenant or the Premises to any restrictions in
ownership, occupancy, transferability or use of the Premises under any
Environmental Law. Landlord may elect to join and participate in any settlements
or other proceedings initiated in connection with any claims under any
Environmental Law and to have its reasonable attorney’s fees paid by Tenant.
Tenant agrees to promptly and completely cure and remedy, at Tenant’s, sole cost
and expense, every violation of an Environmental Law caused by Tenant, its
agents, employees, contractors or invitees.

20

 

--------------------------------------------------------------------------------

 

 

(d)

Asbestos. Tenant is hereby advised that asbestos and asbestos containing
materials (“ACM”) may have been used in the construction of the Building;
however, Landlord represents to Tenant that any asbestos that is or may have
been located in the exposed (visible) portions of the Premises has either been
removed or encapsulated. Landlord makes no representation or warranty with
regard to ACM that Tenant may otherwise encounter during Tenant’s construction.
Tenant shall maintain the Premises and cause alterations to be performed only in
a manner such that any asbestos does not become friable or airborne, or violate
any Environmental Laws. In the event that Tenant breaches the requirement
contained in the preceding sentence or Tenant or its contractors otherwise
disturbs ACM discovered in the Building, Tenant shall be responsible for
encapsulation and/or remediation of same to Landlord’s reasonable satisfaction
in accordance with applicable Environmental Laws. Except as otherwise provided
in the preceding two (2) sentences, Landlord shall be responsible to encapsulate
and/or remediate in accordance with applicable Environmental Laws any ACM
encountered by Tenant in the performance of Tenant’s construction. 

31.

Representations and Warranties; Financial Statements; Lender Approval.

 

(a)

Tenant represents, covenants and warrants to Landlord that (a) it is a duly
formed entity in accordance with the applicable requirements of the jurisdiction
in which it has been formed and, if such jurisdiction is other than the
jurisdiction in which the Premises is located it is duly qualified in such
jurisdiction to transact business, (b) it has the full right, power and
authority to enter into this Lease, (c) any and all corporate or other such
action necessary to approve and ratify the entering into of this Lease by Tenant
has been taken (and Tenant agrees to provide evidence thereof to Landlord upon
Landlord’s request), (d) it is not identified on and, to the best of its
knowledge, is not engaged in any transactions or dealings, or otherwise
associated with individuals identified on (“Prohibited Persons”), the list of
specially designated nationals and blocked persons subject to financial
sanctions that is maintained by the U.S. Treasury Department, Office of Foreign
Assets Control and any other similar list maintained by the Office of Foreign
Assets Control pursuant to any authorizing United States law, regulation or
Executive Order of the President of the United States (“OFAC List”) nor is
Tenant subject to trade embargo or economic sanctions pursuant to any
authorizing United State law, regulation or Executive Order of the President of
the United States, (e) it will not in the future during the Term of this Lease
engage in any transactions or dealings, or be otherwise associated with, any
Prohibited Persons in connection with the use or occupancy of the Premises or
the Building and (f) the person executing this Lease on behalf of Tenant has
been empowered with all necessary authority to do so and thereby to bind Tenant
fully to all of the terms and conditions hereof.

 

(b)

Intentionally deleted.

 

(c)

Tenant shall furnish to Landlord within fifteen (15) days after request from
Landlord such then-current financial statements and such other information
concerning the financial condition of Tenant as Landlord requests once in any
calendar year. In addition, Landlord acknowledges that it has received
preliminary approval from mortgagees and that it will continue to diligently to
pursue all necessary approvals prior to Landlord’s execution of the Lease.

 

(d)

Landlord represents, covenants and warrants to Tenant that (1) it is a duly
formed entity in accordance with the applicable requirements of the jurisdiction
in which it has been formed and, if such jurisdiction is other than the
jurisdiction in which the Building is located it is duly qualified in such
jurisdiction to transact business, (2) it has the full right, power and
authority to enter into this Lease, (3) any and all corporate or other such
action necessary to approve and ratify the entering into of this Lease by
Landlord has been taken, and (4) the person executing this Lease on behalf of
Landlord has been empowered with all necessary authority to do so and thereby to
bind Landlord fully to all of the terms and conditions hereof.

 

(e)

Tenant represents, covenants and warrants to Landlord that (1) it is a duly
formed entity in accordance with the applicable requirements of the jurisdiction
in which it has been formed and, if such jurisdiction is other than the
jurisdiction in which the Building is located it is duly qualified in such
jurisdiction to transact business, (2) it has the full right, power and
authority to enter into this Lease, (3) any and all corporate or other such
action necessary to approve and ratify the entering into of this Lease by Tenant
has been taken, (4) the person executing this Lease on behalf of Tenant has been
empowered with all necessary authority to do so and thereby to bind Tenant fully
to all of the terms and conditions hereof, and (5) at this time Landlord
executes this Lease, Landlord does not plan to construct any capital improvement
at the Building costing in excess of ten percent (10%) of the Building’s value.

21

 

--------------------------------------------------------------------------------

 

32.

Conference Center. Provided this Lease is in effect and Tenant is not in
Default, Tenant shall have the non-exclusive right in common with other Building
tenants and Landlord to use the Building conference room at Building standard
rates (currently $20/hour with a four (4) hour minimum), provided that Tenant
may use the conference room one time per quarter for up to one (1) full day at a
time without charge. All conference room usage must be scheduled in advance with
Landlord and is subject to availability. Landlord reserves the right to charge
Tenant separately (at Landlord’s standard rates) for conference clean-up after
Tenant’s use thereof. Tenant’s use of the conference room shall be subject to
reasonable rules and regulations imposed by Landlord from time to time, which
rules must be non-arbitrary. 

33.

Miscellaneous.

 

(a)

Partial Invalidity. If any term, covenant, condition or provision of this Lease
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions hereof shall remain in full force
and effect and shall not be affected, impaired or invalidated thereby.

 

(b)

Captions. The various headings and numbers herein and the grouping of the
provisions of this Lease into paragraphs are for the purpose of convenience only
and shall not be considered a part hereof.

 

(c)

Gender, Number. Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, as the context may require.

 

(d)

Brokers or Finders. Tenant represents and warrants to Landlord that except as
disclosed in Paragraph 1(e) above, it has engaged no broker or finder and that
no claims for brokerage commissions or finders’ fees will arise in connection
with the execution of this Lease. Without limiting the generality of Paragraph
18, Tenant shall indemnify, defend and hold harmless Landlord from and against
any liabilities and claims for commission and fees arising out of a breach of
the foregoing representation.

 

(e)

No Partnership. Landlord does not, in any way or for any purpose, become a
partner, member, manager, employer, principal, master, agent or joint venturer
of or with Tenant upon execution of this Lease.

 

(f)

Force Majeure. If either party hereto shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, labor troubles, inability to procure material, failure of power,
restrictive governmental laws or regulations, riots, insurrection, war or other
reason of a like nature, not the fault of the party delayed in performing work
or doing acts required under this Lease, the period for the performance of any
such act shall be extended for a period equivalent to the period of such delay.
Tenant shall not be excused from any obligations for payment of the Rent or any
other payments required by the terms of this Lease when same are due, and all
such amounts shall be paid when due. Except for force majeure, TIME SHALL BE OF
THE ESSENCE.

 

(g)

Attorney’s Fees. If either party finds it necessary to retain an attorney in
connection with the default or breach by the other party in any of the
agreements, representations, warranties or covenants contained in this Lease,
whether or not litigation shall arise, the non-prevailing party in such dispute
shall pay or reimburse the prevailing party for its reasonable attorneys’ fees.
Without limitation on the foregoing, Tenant agrees that should Landlord ever
file an unlawful detainer or ejectment action or obtain a writ of possession
against Tenant and Landlord prevails in such action or is the prevailing party
in any settlement, Landlord shall be entitled to its reasonable attorney’s fees
and costs in such action and Landlord shall not be required to give Tenant
written notice to vacate or any other notice in order to recover such attorney’s
fees and costs.

 

(h)

Entire Agreement and Successors. There are no representations, covenants,
warranties, promises, agreements, conditions or undertakings, oral or written,
between Landlord and Tenant other than herein set forth. Except as otherwise
provided herein, no subsequent alteration, amendment, change or addition to this
Lease shall be binding upon Landlord or Tenant unless in writing and signed by
them. All rights and liabilities herein given or imposed upon the respective
parties hereto shall bind and inure to the respective heirs, successors,
administrators, executors and assigns of the parties and if Tenant is more than
one person or entity, they shall be bound jointly and severally by this Lease.
No rights, however, shall inure to the benefit of any assignee of Tenant unless
the assignment was approved by Landlord in writing.

 

(i)

Building Name. Landlord reserves the right at any time to change the name by
which the Building is designated and Landlord shall have no obligation or
liability whatsoever for costs or expenses incurred by Tenant as a result of
such name change of the Building. However, provided this Lease is in effect,
Tenant is not in Default, Tenant is the above-named Tenant or a Permitted
Transferee of the above-named Tenant, and Tenant or a Permitted Transferee of
the above-named Tenant is leasing and occupying at least 3 full floors at the
Building, then during the Term (as it may be extended) Landlord shall not name
the Building after Seamless Web, Eat 24 Hrs., or Foodler.

22

 

--------------------------------------------------------------------------------

 

 

(j)

Rules and Regulations. Tenant and Tenant’s agents, employees, contractors and
invitees shall faithfully observe and comply with all reasonable rules and
regulations (collectively the “Rules and Regulations”) promulgated by Landlord
from time to time for the safety, care or cleanliness of the Building and for
the preservation of good order therein. Landlord shall not be responsible to
Tenant for nonperformance of any of the Rules and Regulations by other tenants
or occupants of the Building. The current Rules and Regulations, which may be
amended by Landlord in its sole discretion from time to time during the Term,
are attached hereto as Exhibit “B”. 

 

(k)

Applicable Law, Waiver of Jury Trial. This Lease shall be governed by and
construed in accordance with the laws of the state where the Building is located
and the laws of the United States applicable to transactions in such state.
Landlord and Tenant acknowledge the delay, expense and uncertainty associated
with a jury trial involving a complex commercial lease of this nature, and in
recognition of these inherent problems hereby waive their rights to a jury trial
and agree that any litigation regarding this Lease will be tried without a jury.

 

(l)

Right to Perform Covenants. If Tenant fails to perform any of its obligations
under this Lease, Landlord may, without the obligation to do so, after thirty
(30) days prior written notice to Tenant without cure, perform such obligations
on behalf and for the account of Tenant, and the costs thereof together with
interest thereon at the Prime Rate as published by JP Morgan Chase plus 7% or
the maximum rate permitted by applicable law shall be due and payable to
Landlord on demand as Additional Rent. Notwithstanding the foregoing, if an
emergency exists in Landlord’s reasonable opinion, then no prior notice shall be
required for Landlord to enter the Premises and/or perform such obligations.

 

(m)

Lease Recordation. Neither this Lease nor a memorandum thereof shall be recorded
without the prior written consent of Landlord.

 

(n)

Counterparts. This Lease and any amendments hereto may be executed in one or
more counterparts. Each counterpart shall be deemed an original but all of the
counterparts shall constitute one Lease or amendment hereto.

 

(o)

No Option. The execution of this Lease by Tenant and delivery of same to
Landlord and/or its manager does not constitute a reservation of or option for
the Premises or an agreement to enter into a Lease and this Lease shall become
effective only if and when Landlord executes and delivers same to Tenant;
provided, however, the execution and delivery by Tenant of this Lease to
Landlord and/or its managing agent shall constitute an irrevocable offer by
Tenant to lease the Premises on the terms and conditions herein contained.

 

(p)

Broker Disclosure. Landlord hereby discloses to Tenant that Landlord’s leasing
agent is licensed in this state as a real estate licensee, has a brokerage
relationship with Landlord and employs real estate licensees who may have a
direct or indirect ownership interest in the Building, Land and/or Premises.

 

(q)

Exhibits. The exhibits listed below and attached to this Lease are incorporated
herein by reference.

Exhibit “A” - Floor Plan Indicating Premises.

Exhibit “B” - Rules and Regulations.

Exhibit “C” - Construction Addendum

Exhibit “D” - Janitorial Specifications

Exhibit “E” - Exterior GrubHub Logo Signage

Exhibit “F” - Form of SNDA

34.

Renewal Option. Tenant is hereby granted the option (“Extension Option”) to
extend the term of the Lease for one (1) period of five (5) years (“Extension
Term”). The Extension Option may be exercised only by giving Landlord
irrevocable and unconditional written notice thereof no earlier than eighteen
(18) months and no later than nine (9) months prior to the commencement of the
Extension Term. Tenant may not exercise the Extension Option if Tenant is in
Default under the Lease beyond the expiration of any applicable cure period
either at the date of said notice or at any time thereafter prior to
commencement of the Extension Term. Upon exercise of the Extension Option, all
references in the Lease to the Term shall be deemed to be references to the Term
as extended pursuant to the Extension Option. The Extension Term shall be on the
same terms, covenants and conditions as are contained in the Lease, except that
(i) no additional extension option shall be conferred by the exercise of the
Extension Option, (ii) Base Rent applicable to the Premises for the Extension
Term shall be determined as provided below, and (iii) any initial rent
abatement, concession or allowance which are in the nature of economic
concessions or inducements shall not be applicable to any Extension Term. In
addition to Base Rent, Tenant shall pay Additional Rent, and other Rent during
the Extension Term as provided in this Lease. Base Rent per annum per rentable
square foot of the Premises for the Extension Term shall be one hundred percent
(100%) of the Current Market Rate for lease terms commencing on or about the
date of commencement of the Extension Term. The term “Current Market Rate” means
the prevailing rental rate per rentable square foot under office leases recently
executed for comparable space in the Building and in comparable buildings in

23

 

--------------------------------------------------------------------------------

 

the Central Loop in Chicago, Illinois. The determination of Current Market Rate
shall take into consideration net versus gross lease (and differing base years
if applicable); any differences in the size of space being leased, the location
of space in the building and the length of lease terms; any differences in
definitions of rentable square feet or rentable area with respect to which
rental rates are computed; the value of rent abatements, allowances (for
demolition, space planning, architectural and engineering fees, construction,
moving expenses or other purposes), the creditworthiness of Tenant; the length
of the time period for construction; the location and quality of the building
and the location and quality of the space within the building; the age of the
building; common area factors; lease assumptions; moving and space planning
allowances; refurbishment allowances; and other pertinent factors. The Current
Market Rate may include an escalation of a fixed net rental rate (based on a
fixed step or index) then prevailing in the market. Within thirty (30) days
after receipt of Tenant’s notice to extend Landlord shall deliver to Tenant
written notice of the Current Market Rate and shall advise Tenant of the
required adjustment to Base Rent, if any. Tenant shall, within ten (10) days
after receipt of Landlord’s notice, notify Landlord in writing whether Tenant
(a) accepts Landlord’s determination of the Current Market Rate; (b) rejects
Landlord’s determination of the Current Market Rate, or (c) requests that the
Current Market Rate be determined by an appraiser (“Arbitration Request”). If
Tenant rejects Landlord’s determination, Tenant’s exercise of the Extension
Option granted herein shall be deemed revoked and of no further force of effect.
If Tenant requests that the Current Market Rate be determined by an appraiser,
Landlord and Tenant, within ten (10) days after the date of the Arbitration
Request, shall each simultaneously submit to the other, in a sealed envelope,
its good faith estimate of the Current Market Rate (collectively referred to as
the “Estimates”). If the higher of such Estimates is not more than one hundred
five percent (105%) of the lower of such Estimates, then Current Market Rate
shall be the average of the two Estimates. If the Current Market Rate is not
resolved by the exchange of Estimates, Landlord and Tenant, within seven (7)
days after the exchange of Estimates, shall each select an appraiser to
determine which of the two Estimates most closely reflects the Current Market
Rate. Each appraiser so selected shall be certified as an MAI appraiser and
shall have had at least five (5) years’ experience within the previous ten (10)
years as a real estate appraiser working in the same submarket in which the
Building is located, with current working knowledge of current office rental
rates and practices. For purposes of this Lease, an “MAI” appraiser means an
individual who holds an MAI designation conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or in the event there is no successor organization, the
organization and designation most similar). Upon selection, Landlord’s and
Tenant’s appraisers shall work together in good faith to agree upon which of the
two Estimates most closely reflects the Current Market Rate. The Estimate chosen
by such appraisers shall be binding on both Landlord and Tenant as the Current
Market Rate. If either Landlord or Tenant fails to appoint an appraiser within
the seven day period referred to above, the appraiser appointed by the other
party shall be the sole appraiser for the purposes hereof. If the two appraisers
cannot agree upon which of the two Estimates most closely reflects the Current
Market Rate within the twenty (20) days after their appointment, then, within
ten (10) days after the expiration of such twenty (20) day period, the two (2)
appraisers shall select a third appraiser meeting the aforementioned criteria.
Once the third appraiser has been selected as provided for above, then, as soon
thereafter as practicable but in any case within fourteen (14) days, the
appraiser shall make his determination of which of the two Estimates most
closely reflects the Current Market Rate and such Estimate shall be binding on
both Landlord and Tenant as the Current Market Rate. The parties shall share
equally in the costs of the third appraiser. Any fees of any appraiser, counsel
or experts engaged directly by Landlord or Tenant, however, shall be borne by
the party retaining such appraiser, counsel or expert. In the event that the
Current Market Rate has not been determined by the commencement date of the
Extension Term, Tenant shall pay the most recent Base Rent set forth in the
Lease until such time as the Current Market Rate has been determined. Upon such
determination, Base Rent shall be retroactively adjusted. If such adjustment
results in an underpayment of Base Rent by Tenant, Tenant shall pay Landlord the
amount of such underpayment within thirty (30) days after the determination
thereof. If such adjustment results in an overpayment of Base Rent by Tenant,
Landlord shall credit such overpayment against the next installment of Base Rent
due under the Lease and, to the extent necessary, any subsequent installments
until the entire amount of such overpayment has been credited against Base Rent.
Tenant must timely exercise the Extension Option or the Extension Option shall
terminate. Tenant's exercise of the Extension Option shall not operate to cure
any default by Tenant of any of the terms or provisions in the Lease, nor to
extinguish or impair any rights or remedies of Landlord arising by virtue of
such default. If the Lease or Tenant's right to possession of the Premises shall
terminate in any manner whatsoever before Tenant shall exercise the Extension
Option, or if Tenant shall have subleased or assigned all or any portion of the
Premises other than to a Permitted Transferee, then immediately upon such
termination, sublease or assignment, the Extension Option shall simultaneously
terminate and become null and void. The Extension Option is personal to Tenant
and its Permitted Transferees. 

35.

Fixed Expansion Option. Provided that Tenant is not in Default, Tenant shall
have a one-time right and option (“Fixed Expansion Option”) to lease
approximately 12,249 rentable square feet on the 19th floor of the Building
(“Fixed Expansion Space”). Tenant may exercise its Fixed Expansion Option, if at
all, by delivering to Landlord during the first twelve (12) months of the Term a
written notice (“Fixed Expansion Option Notice”) of Tenant’s election to
exercise its Fixed Expansion Option. If Tenant timely exercises the Fixed
Expansion Option, then (a) possession of the Fixed Expansion Space shall be
delivered to Tenant in an “AS-IS” condition no later than thirty (30) days after
Landlord’s receipt of the Fixed Expansion Option Notice; (b) the construction
period during which Tenant shall not be required to pay Base Rent shall be equal
to three (3)

24

 

--------------------------------------------------------------------------------

 

months multiplied by a fraction, the numerator of which is the number of months
from the date Landlord tenders to Tenant possession of the Fixed Expansion Space
through the remainder of the initial Term and the denominator of which is
sixty-three (63), which is the 60 months in the initial Term plus the 3 month
construction period (the “Proration Fraction”) (c) the Base Rent commencement
date for the Fixed Expansion Space (the “Fixed Expansion Space Rent Commencement
Date”) shall occur on the first day after the last day of the construction
period under the preceding clause, provided that if Tenant is not in Default
Tenant shall be entitled to the number of months of Abated Rent for the Fixed
Expansion Space equal to three (3) months multiplied by the Proration Fraction;
(d) Landlord shall provide to Tenant a prorated Construction Allowance for the
Fixed Expansion Space on a per square foot basis equal to $32.00 multiplied by
the Proration Fraction; (e) Base Rent for the Fixed Expansion Space shall be at
the then-escalated per square foot rate provided in Section 1(c) above and
continuing for the remainder of the Term; (f) Tenant’s Prorata Share of
Operating Expenses, Real Estate Taxes and Utilities shall be appropriately
increased on the Fixed Expansion Space Rent Commencement Date based on the
additional square footage added to the Premises; (g) Tenant shall be required to
deliver an increased Letter of Credit in an amount specified by Landlord as set
forth in Section 25 above; and (h) Tenant and Landlord shall execute an
amendment to this Lease including the Fixed Expansion Space in the Premises.
Notwithstanding the foregoing, the Fixed Expansion Space Rent Commencement Date
must occur no later than September 1, 2013. If Tenant fails or is unable to
timely exercise its right hereunder, such right shall lapse, time being of the
essence with respect to the exercise thereof. Except as may otherwise be agreed
in writing by Landlord at the time Tenant exercises its Fixed Expansion Option
with respect to Landlord’s and Tenant’s registered brokers at the time, in no
event shall Landlord be obligated to pay a commission with respect to the Fixed
Expansion Space leased by Tenant pursuant to this Section and Tenant and
Landlord shall each indemnify the other against all costs, expenses, attorneys’
fees, and other liability for commissions or other compensation claimed by any
broker or agent claiming the same by, through, or under the indemnifying party.
Tenant’s rights under this Section shall terminate if (a) this Lease or Tenant’s
right to possession of the Premises is terminated, (b) Tenant ever leases fewer
than seventy-five percent (75%) of the Premises initially leased to Tenant
hereunder, or (c) Tenant assigns any of its interest in this Lease other than to
a Permitted Transferee. Tenant’s rights under this Article are personal to the
originally named Tenant and any Permitted Transferee. 

36.

Variable Expansion Option. Provided that Tenant is not in Default, Tenant shall
have a one-time right and option to lease no fewer than five thousand (5,000)
rentable square feet and no more than fifteen thousand (15,000) rentable square
feet in the Building (the “Expansion Option Space”) on market terms in
accordance with this Section (“Variable Expansion Option”). During the Term,
Tenant may send Landlord a written request for a list of all unencumbered,
available, vacant demised spaces greater than 5,000 rentable square feet located
in the same elevator bank as the Premises (“Expansion Option Request”). Within
twenty-one (21) days of receipt of the Expansion Option Request, Landlord shall
provide Tenant a list of all unencumbered, available, vacant demised spaces
greater than 5,000 rentable square feet located in the same elevator bank as the
Premises together with Landlord’s determination of the Current Market Rate for
such space (“Landlord’s Availability Notice”). Tenant may elect to exercise its
Variable Expansion Option by written notice to Landlord, which must be exercised
within ten (10) days of Tenant’s receipt of Landlord’s Availability Notice,
Tenant’s notice to identify the location(s) that Tenant desires to lease from
such list of no fewer than 5,000 rentable square feet and no more than 15,000
rentable square feet in the aggregate. Landlord shall not be required to demise
or separately meter any space in connection with Tenant’s exercise of the
Variable Expansion Option. If Tenant timely exercises the Variable Expansion
Option, then (a) possession of the Expansion Option Space shall be delivered to
Tenant in an “AS-IS” condition no later than thirty (30) days after Landlord’s
receipt of Tenant’s notice of exercise of the Variable Expansion Option; (b)
Tenant’s Prorata Share of Operating Expenses, Real Estate Taxes and Utilities
shall be appropriately increased based on the additional square footage added to
the Premises; (c) Base Rent for the Expansion Option Space shall be payable at
the Current Market Rate determined as set forth in Section 34 above; (d)
Landlord shall not provide any rent abatement, construction allowance, or other
concession for the Expansion Option Space except as otherwise determined as part
of the Current Market Rate; (e) Tenant shall be required to deliver an increased
Letter of Credit in an amount specified by Landlord as set forth in Section 25
above; and (f) Tenant and Landlord shall execute an amendment to this Lease
including the Expansion Option Space in the Premises on the same terms as the
Lease, except as set forth above. If Tenant fails or is unable to timely
exercise its right hereunder, such right shall lapse, time being of the essence
with respect to the exercise thereof (it being understood that Tenant’s Variable
Expansion Option is a one-time right only). Except as may otherwise be agreed in
writing by Landlord at the time Tenant exercises its Variable Expansion Option
with respect to Landlord’s and Tenant’s registered brokers at the time, in no
event shall Landlord be obligated to pay a commission with respect to the
Expansion Option Space leased by Tenant (if any) pursuant to this Section and
Tenant and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, and other liability for commissions or other compensation
claimed by any broker or agent claiming the same by, through, or under the
indemnifying party. Tenant’s rights under this Section shall terminate if (a)
this Lease or Tenant’s right to possession of the Premises is terminated, (b)
Tenant assigns any of its interest in this Lease other than to a Permitted
Transferee; (c) Tenant ever leases fewer than seventy-five percent (75%) of the
Premises initially leased to Tenant hereunder, or (d) less than one (1) full
calendar year remains in the term of the Lease, unless Tenant exercises an
available renewal option. Tenant’s rights under this Article are personal to the
originally named Tenant and any Permitted Transferee.

25

 

--------------------------------------------------------------------------------

 

37.

Right of First Offer. Provided Tenant does not exercise its Fixed Expansion
Option, subject to existing renewal or expansion options of other tenants, and
subject to Landlord’s reserved right to lease directly to the then-current
tenant and subtenants of the Offer Space, provided Tenant is not in Default
under the Lease, Landlord shall, prior to offering the same to any other party,
first offer to lease to Tenant any space that Landlord desires to make available
for lease on the nineteenth (19th) floor of the Building (the “Offer Space”);
such offer shall be in writing and specify the lease terms for the Offer Space,
including the rent to be paid for the Offer Space, any rent abatement to be
offered, the term, any allowance to be provided, and the date on which the Offer
Space shall be included in the Premises (the “Offer Notice”). The Offer Notice
shall also state the amount of the increase to the Letter of Credit that would
be required by Landlord as set forth in Section 25 above. Tenant shall notify
Landlord in writing whether Tenant elects to lease the entire Offer Space on the
terms set forth in the Offer Notice, within ten (10) days after Landlord
delivers to Tenant the Offer Notice. If Tenant timely elects to lease the Offer
Space, then Landlord and Tenant shall execute an amendment to the Lease on the
terms set forth in the Offer Notice and, to the extent not inconsistent with the
Offer Notice terms, the terms of the Lease; however, Tenant shall accept the
Offer Space in an “AS-IS” condition and Landlord shall not provide to Tenant any
allowances (e.g., moving allowance, construction allowance, and the like) or
other concessions except as specifically provided in the Offer Notice.
Notwithstanding the foregoing, if prior to Landlord’s delivery to Tenant of the
Offer Notice, Landlord has received, but not previously made, an offer to lease
all or part of the Offer Space from a third party (a “Third Party Offer”) and
such Third Party Offer includes space in excess of the Offer Space, Tenant must
exercise its rights hereunder, if at all, as to all of the space contained in
the Third Party Offer. If Tenant fails or is unable to timely exercise its right
hereunder, then such right shall lapse, time being of the essence with respect
to the exercise thereof (it being understood that Tenant’s right hereunder is a
one-time right only), and Landlord may lease all or a portion of the Offer Space
to third parties on such terms as Landlord may elect, although Landlord must
re-offer the Offer Space to Tenant in the event that Landlord’s new deal terms
are 3% or more lower on a Net Effective Basis than Landlord’s offer to Tenant or
in the event Landlord has not executed a lease of the Offer Space at issue with
a third party within 1 year of the Offer Notice. For purposes of this Section,
“Net Effective Basis” means the annuitized present value of the lease when
considering base rent, downtime, term, abated rent, and tenant improvement
costs. Tenant may not exercise its right of first offer if Tenant is in Default
or if Tenant or a Permitted Transferee is not then leasing and occupying the
entire Premises initially leased hereunder. For purposes hereof, if an Offer
Notice is delivered for less than all of the Offer Space but such notice
provides for an expansion, right of first refusal, or other preferential right
to lease some of the remaining portion of the Offer Space, then such remaining
portion of the Offer Space shall thereafter be excluded from the provisions of
Tenant’s right of first offer in the event of exercise of such preferential
right. In no event shall Landlord be obligated to pay a commission with respect
to any space leased by Tenant under this Section other than to Tenant’s
designated broker who is actively involved in negotiations on Tenant’s behalf at
the time and with whom Landlord has executed a commission agreement, and Tenant
and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, and other liability for commissions or other compensation
claimed by any other broker or agent claiming the same by, through, or under the
indemnifying party. Tenant’s right of first offer shall terminate if (a) the
Lease or Tenant’s right to possession of the Premises is terminated, (b) Tenant
assigns any of its interest in the Lease other than to a Permitted Transferee,
(c) Tenant ever leases fewer than seventy-five percent (75%) of the Premises
initially leased to Tenant hereunder, or (d) less than one (1) full calendar
year remains in the term of the Lease, unless Tenant exercises an available
renewal option. 

38.

Satellite Dish. Tenant may lease at no charge up to 25 square feet of space on
the roof of the Building so that Tenant may install a satellite transmitting or
receiving dish, a microwave antenna and/or repeaters necessary for Tenant’s
business (and not for public broadcasting) (individually and collectively, the
“Antenna”), provided that (a) the size, location and manner of installation of
such Antenna shall be determined by Landlord in its sole discretion, (b) the
Antenna shall be located so as to not be visible except from above the Building
and Tenant shall install such screens as may be necessary to prevent the
visibility of the Antenna, (c) no such Antenna shall be affixed to the roof of
the Building by any device which penetrates the roof and Landlord shall have the
right to approve in advance Tenant’s mounting of the Antenna, (d) Tenant shall
bear all costs and liability incurred with respect to the installation,
operation, maintenance, removal and insuring of the Antenna, (e) installation,
operation and removal of the Antenna shall be performed in such manner as is
necessary in order to preserve Landlord's roof warranty, and (f) the
installation, operation and maintenance of the Antenna is permitted under and
performed in full compliance with all applicable laws and the rules and
regulations of the Building. Landlord agrees that Tenant shall have the
non-exclusive right to use a pathway in the Building for installation,
operation, maintenance and removal of equipment connecting the Antenna to the
Premises; provided that (i) such use of the pathway may be shared with other
tenants and Landlord, (ii) Tenant shall make no installation or alteration
outside of the Premises without Landlord’s prior written consent, and (iii) such
use otherwise complies with this Section. Tenant shall be responsible for the
repair and maintenance of the Antenna and all related equipment and components
during the Term of this Lease, at Tenant’s sole cost and expense. Upon the
expiration or earlier termination of this Lease, at Landlord’s option Tenant
shall either leave the Antenna and related equipment in place or, at Tenant's
sole cost and expense, remove said Antenna and all related equipment and
components and repair any damage to the roof and the Building caused as a result
of such use or removal. Any required structural reinforcement shall be made at
Tenant's sole cost and will be performed by contractors approved by Landlord.
Landlord will not be liable to Tenant or to any other person whomsoever for any
injury to person or damage to property, arising out of any use of the roof or
any other portion of the Building in connection with the Antenna and Tenant
hereby indemnifies Landlord from any and all liability thereof.

[Signatures are on the following page]

26

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant and Landlord have executed or cause to be executed
this Lease on the dates shown opposite their signature below to be effective as
of the date set forth above.

 

TENANT:

 

LANDLORD:

 

 

 

GRUBHUB, INC.,

a Delaware corporation

 

111 WEST WASHINGTON, LLC,

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Evans

 

By:

West Washington Financial Associates, LLC,

a Virginia limited liability company,

its Manager

 

 

 

 

 

Its:

COO

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

West Washington Managing Co., LLC,

a Delaware limited liability company, its Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

27

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FLOOR PLAN

 

[g201510092028571942567.jpg]

 

--------------------------------------------------------------------------------

 

 

[g201510092028572722568.jpg]

 

--------------------------------------------------------------------------------

 

 

[g201510092028573502569.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

RULES AND REGULATIONS

Tenant agrees to observe the rights reserved to Landlord in the Lease and
agrees, for itself, its employees, agents, clients, customers, invitees and
guests, to comply with the following rules and regulations with such reasonable
modifications thereof and additions thereto as Landlord may make, from time to
time, for the Building:

1. The sidewalks, entries, passages, courtyard, corridors, stairways and
elevators shall not be obstructed by any tenants, their employees or agents, or
used by them for purposes other than ingress and egress to and from their
respective suites. Boxes, cartons or any other debris which is to be thrown away
by the cleaning crew should not be left in the corridors.

2. All heavy articles (i.e., safes) shall be carried up or into the Premises
only at such times and in such manner as shall be prescribed by Landlord, and
Landlord shall in all cases have the right to specify the proper weight and
position of any such heavy article. Any damage done to the Building by taking in
or removing any such equipment or from overloading any floor in any way shall be
paid for by Tenant. Defacing or injuring in any way any part of the Building by
Tenant, his agents or employees, shall be paid for by Tenant.

3. Tenant will refer all contractors, contractors’ representatives and
installation technicians rendering any service on or to the Premises for Tenant
to Landlord for Landlord’s approval and supervision before performance of any
contractual service. This provision shall apply to all work performed in the
Building, including but not limited to the installation of the telephone and
other communications equipment, electrical devices and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment or any other physical portion of the Building. Such
approval, if given, shall in no way make Landlord a party to any contract
between Tenant and any such contractor, and Landlord shall have no liability
therefore.

4. No sign, advertisement or notice shall be inscribed, painted or affixed on
any part of the inside or outside of said Building. Landlord will supply
building standard signage for Tenant’s suite entrance, at Tenant’s cost. Any
additions, deletions or changes to the door signage after the original signage
is installed shall also be at Tenant’s cost, A directory in a conspicuous space,
with the names of tenants, will be provided by Landlord in accordance with the
building signage policy. Any necessary revisions to the directory will be made
by Landlord at Tenant’s cost, in accordance with the building signage policy. No
furniture shall be placed in front of the Building or in any lobby or corridor
without written consent of Landlord. Landlord shall have the right to remove all
other signs and furniture, without notice to Tenant, at the expense of Tenant.

5. No tenant shall do or permit anything to be done in said Premises or bring or
keep anything therein which will in any way increase the rate of fire insurance
on said Building, or on property kept therein, or obstruct or interfere with the
rights of other tenants, or in any way injure or annoy them, or conflict with
the laws relating to fire, or with any regulations of the fire department, or
with any insurance policy upon said buildings or any part thereof, or conflict
with any rules and ordinances of the local Board of Health or any governing
bodies.

6. Employees of the Building will at all times keep a pass key, and agents of
Landlord shall at all times be allowed admittance to Tenant’s Premises.

7. No additional locks shall be placed upon any doors without the written
consent of Landlord. Landlord will provide each tenant with two suite entry
keys, 2 ladies’ room keys and 2 men’s room keys. Additional keys shall be
furnished at Tenant cost. Upon termination of this Lease, all keys shall be
surrendered, and Tenant shall then give Landlord or its agent explanation of the
combination of all locks upon any doors or vaults.

8. No windows or other openings that reflect or admit light into the corridors
or passageways, or to any other place in said Building, shall be covered or
obstructed by any tenant.

9. No person shall disturb the occupants of the Building by the use of any
musical instruments, the making of unseemly noises, or any unreasonable noise.
No animals or pets of any kind will be allowed in the building.

10. The water closets and other water fixtures shall not be used for any purpose
other than those for which they were constructed, and any damage resulting to
them from misuse, or the defacing or injury of any part of the Building, shall
be borne by the person who shall occasion it.

11. No bicycles or similar vehicles will be allowed in the Building except in
areas designated by Landlord.

B-1

--------------------------------------------------------------------------------

 

12. Nothing shall be thrown out the windows of the Building or down the
stairways or other passages.

13. Tenant shall not be permitted to use or to keep in the Building any
kerosene, camphene, burning fluid or other illuminating materials.

14. If any tenant desires, at its cost, telephonic or other electronic
connections, Landlord or its agents will direct the electricians as to where and
how the wires may be introduced, and without such directions, no boring or
cutting for wires will be permitted. Tenant agrees to comply with the guidelines
outlined in the Policy for Access to the Net/POP telephone closets, etc.

15. Landlord will furnish building standard mini blinds on all exterior windows
in the Premises which Tenant occupies, at Landlord’s cost. If Tenant desires to
install draperies, at Tenant’s cost, they must be of such shape, color,
materials and make as shall be prescribed by Landlord. Landlord or its agents
shall have the right to enter the Premises to examine the same or to make such
repairs, alterations or additions as Landlord shall deem necessary for the
safety, preservation or improvement of the Building.

16. No portion of the Building shall be used for the purpose of lodging rooms or
for any immoral or unlawful purposes.

17. All glass, locks and trimmings in or about the doors and windows and all
electric fixtures belonging to the Building shall be kept whole, and whenever
broken by anyone shall be immediately replaced or repaired and put in order at
Tenant’s cost under the direction and to the satisfaction of Landlord, and on
removal shall be left whole and in good repair.

18. Tenant shall not install or authorize the installation of any vending
machines or food preparation devices without Landlord’s written approval.
Landlord shall have the right to impose reasonable rules, regulations and
restrictions on Tenant’s vending machine and food preparation vendors.

19. Landlord reserves the right at any time to take one elevator out of service
to tenants for exclusive use by management in servicing the Building.

20. No electric heaters or electric fans are allowed on the Premises without the
prior written consent of Landlord.

21. Tenant shall list all furniture, equipment and similar articles Tenant
desires to remove from the Premises or the Building and deliver a copy to
Landlord and procure a removal permit from the Office of the Building
authorizing Building employees to permit such articles to be removed.

22. Before leaving the Premises unattended, Tenant shall close and securely lock
all doors and transoms and turn off the lights in the Premises. Any damage
resulting from failure to do so shall be paid by Tenant.

23. Tenant shall not place any radio or television antenna on the roof or on or
in any part of the inside or outside of the Building other than the inside of
the Premises, or operate or permit to be operated any musical or sound producing
instrument or device inside or outside the Premises which may be heard outside
the Premises, or operate any electrical device from which may emanate electrical
waves which may interfere with or impair radio or television broadcasting or
reception from or in the Building or elsewhere.

24. Tenant shall not make or permit any noise, vibration or odor to emanate from
the Premises; or do anything therein tending to create, or maintain, a nuisance;
or disturb, solicit or canvass any occupant of the Building, or do any act
tending to injure the reputation of the Building.

25. Tenant shall not place anything or allow anything to be placed near the
glass of any door, partition, or window which may be unsightly from outside the
Premises; or take or permit to be taken in or out of other entrances of the
Building, or take or permit on other elevators, any item normally taken in or
out through the trucking concourse or service doors or in or on freight
elevators; or, whether temporarily, accidentally, or otherwise, allow anything
to remain in, place or store anything in, or obstruct in any way, any
passageway, exit, stairway, elevator, shipping platform, or truck concourse.
Tenant shall lend its full cooperation to keep such areas free from all
obstruction and in a clean and sightly condition and move all supplies,
furniture and equipment as soon as received directly to the Premises and move
all such items and waste, other than waste customarily removed by employees of
the Building, being taken from the Premises, directly to the shipping platform
at or about the time arranged for removal therefrom.

B-2

--------------------------------------------------------------------------------

 

26. Tenant shall not do any painting or decorating in the Premises; or mark,
paint, cut or drill into, drive nails or screws into, or in any way deface any
part of the Premises or the Building, outside or inside, without the prior
written consent of Landlord, other than to hang a reasonable amount of art or
other like objects within the Premises. If Tenant desires signal, communication,
alarm or other utility or service connections installed or changed, the same
shall be made by and at the expense of Tenant, with the approval and under
direction of Landlord.

27. Upon written application by Tenant, and approval thereof by Landlord,
Landlord shall furnish freight elevator service for Tenant at times other than
those times provided for in the Lease at rates for such usage from time to time
maintained in effect by Landlord.

28. Smoking is prohibited anywhere within the Building, including each tenant’s
Premises and any common area (i.e. hallways, corridors, lobbies, restrooms,
elevators, vestibules or stairwells), and, in addition, smoking is prohibited
within fifteen (15) feet of any entrance or loading dock to the Building.

29. All construction activities at the Building shall be in conformance with
Landlord’s then- current rules and regulations relating to construction, which
are incorporated into the Lease by reference.

In the event of a conflict between the express terms of the Lease and the terms
of the rules and regulations relating to construction, the express terms of the
Lease shall govern.

 

 

 

B-3

--------------------------------------------------------------------------------

 

EXHIBIT C

CONSTRUCTION ADDENDUM

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into. However, if the prior tenant removes its security system or any part
thereof and causes damage to the Premises or Building in the process, Landlord,
not Tenant, shall be responsible for the repair of such damage to the Building.

2. Working Drawings.

(a) Preparation and Delivery. Tenant shall provide to Landlord for its approval
final working drawings (architectural and MEP drawings), prepared by Valerio
DeWalt Train Architects or another design consultant reasonably acceptable to
Landlord (the “Architect”), of all alterations and improvements that Tenant
proposes to install in the Premises; such working drawings shall be delivered in
AutoCAD format together with a hard copy thereof and shall include the partition
layout, ceiling plan, electrical outlets and switches, telephone outlets,
drawings for any modifications to the mechanical and plumbing systems of the
Building, and detailed plans and specifications for the construction of the
alterations and improvements called for under this Exhibit in accordance with
all applicable laws.

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings within ten (10) business days after Tenant’s
submission thereof. If Landlord disapproves of such working drawings, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall, within three (3) business days
after such notice, revise such working drawings in accordance with Landlord’s
objections and submit the revised working drawings to Landlord for its review
and approval. Landlord shall notify Tenant in writing whether it approves of the
resubmitted working drawings within five (5) business days after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Tenant and Landlord.

(c) Landlord’s Approval; Performance of Work. Landlord’s approval of such
working drawings shall not be unreasonably withheld, provided that (1) they
comply with all laws, (2) the improvements depicted thereon do not adversely
affect (in the reasonable discretion of Landlord) the Building structure or the
Building’s mechanical systems, the exterior appearance of the Building, or the
appearance of the common areas, (3) such working drawings are sufficiently
detailed to allow construction of the improvements in a good and workmanlike
manner, and (4) the improvements depicted thereon conform to the rules and
regulations promulgated from time to time by Landlord for the construction of
tenant improvements. As used herein, “Working Drawings” shall mean the final
working drawings approved by Landlord, as amended from time to time by any
approved changes thereto, and “Work” shall mean all improvements to be
constructed in accordance with and as indicated on the Working Drawings.
Landlord’s approval of the Working Drawings shall not be a representation or
warranty of Landlord that such drawings are adequate for any use or comply with
any law, but shall merely be the consent of Landlord thereto. Tenant shall, at
Landlord’s request, sign the Working Drawings to evidence its review and
approval thereof. After the Working Drawings have been approved, Tenant shall
cause the Work to be performed in accordance with the Working Drawings.

3. Contractors; Performance of Work. The Work shall be performed only by
licensed contractors and subcontractors approved in writing by Landlord, which
approval shall not be unreasonably withheld. All contractors and subcontractors
shall be required to procure and maintain insurance against such risks, in such
amounts, and with such companies as Landlord may reasonably require.
Certificates of such insurance, with paid receipts therefor, must be received by
Landlord before the Work is commenced. The Work shall be performed in a good and
workmanlike manner free of defects, shall conform strictly with the Working
Drawings, and shall be performed in such a manner and at such times as and not
to interfere with or delay Landlord’s other contractors, the operation of the
Building, and the occupancy thereof by other tenants. All contractors and
subcontractors shall contact Landlord and schedule time periods during which
they may use Building facilities in connection with the Work (e.g., elevators,
excess electricity, etc.). To promote labor harmony, Landlord may require that
Tenant use union contractors.

4. Construction Contracts.

(a) Tenant’s General Contractor. Tenant shall enter into a construction contract
with a general contractor selected by Tenant and approved by Landlord in a form
acceptable to Tenant’s representative for the Work, which shall comply with the
provisions of this Section 4 and provide for, among other things, (1) a one-year
warranty for all defective Work; (2) a requirement that Tenant’s Contractor
maintain general commercial liability insurance of not less than a combined
single limit of $3,000,000, naming Landlord, Landlord’s property management
company, Landlord’s mortgagee and Tenant as additional insureds; (3) a
requirement that the contractor perform the Work in substantial accordance with
the Working Drawings and in a good and workmanlike manner; (4) a requirement
that the contractor is responsible for daily cleanup work and final clean up
(including removal of debris); and (5) those items described in Section 4.(b)
(collectively, the “Approval Criteria”). Landlord shall have three (3) business
days to notify Tenant whether it approves the proposed construction agreements.
If Landlord disapproves of the proposed construction agreements, then it shall
specify in reasonable detail the reasons for such disapproval, in which case
Tenant shall revise the proposed construction agreements to correct the
objections and resubmit them to Landlord within two business days after Landlord
notifies Tenant of its objections thereto, following which Landlord shall have
two business days to notify Tenant whether it approves the revised construction
agreements.

C-1

--------------------------------------------------------------------------------

 

(b) All Construction Contracts. Tenant may competitively bid the Work. Unless
otherwise agreed in writing by Landlord and Tenant, each of Tenant’s
construction contracts shall: (1) provide a schedule and sequence of
construction activities and completion reasonably acceptable to Landlord, (2) be
in a contract form that satisfies the Approval Criteria, and (3) be assignable
following an uncured default by Tenant under the Lease to Landlord and
Landlord’s mortgagee.

5. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld, conditioned or delayed; however, if such requested change
would adversely affect (in the reasonable discretion of Landlord) (a) the
Building structure or the Building’s mechanical systems, (b) the exterior
appearance of the Building, or (c) the appearance of the common areas, Landlord
may withhold its consent in its sole and absolute discretion. Tenant shall, upon
completion of the Work, furnish Landlord with an accurate record drawing of the
Leasehold Improvements as constructed in Autocad format (together with a hard
copy thereof), which record drawing shall be incorporated into this Exhibit by
this reference for all purposes. If Tenant requests any changes to the Work
described in the Working Drawings, then such increased costs and any additional
design costs incurred in connection therewith as the result of any such change
shall be added to the Total Construction Costs.

6. Definitions. As used herein “Substantial Completion,” “Substantially
Completed,” and any derivations thereof mean the Work in the Premises is
substantially completed (as reasonably determined by Landlord) in accordance
with the Working Drawings. Substantial Completion shall have occurred even
though minor details of construction, decoration, and mechanical adjustments
remain to be completed.

7. Walk-Through; Punchlist. When Tenant considers the Work in the Premises to be
Substantially Completed, Tenant will notify Landlord and within three (3)
business days thereafter, Tenant’s representative shall conduct a walk-through
of the Premises and identify any necessary touch-up work, repairs and minor
completion items that are necessary for final completion of the Work and deliver
same to Landlord. Tenant shall use reasonable efforts to cause the contractor
performing the Work to complete all punchlist items within 30 days after
delivery thereof.

8. Cost of the Work. The entire cost of performing the Work (including design of
the Work and preparation of the Working Drawings, costs of construction labor
and materials, electrical usage during construction, additional janitorial
services, related taxes and insurance costs, and the construction supervision
fee referenced in Section 10 of this Exhibit, all of which costs are herein
collectively called the “Total Construction Costs”) in excess of the
Construction Allowance (hereinafter defined) shall be paid by Tenant. Upon
approval of the Working Drawings, selection of a contractor, and determination
of the estimated Total Construction Costs, Tenant shall promptly execute a work
order agreement or other documents to ensure that Landlord is provided: the
final Working Drawings, a budget that itemizes the Total Construction Costs and
sets forth the Construction Allowance, a construction schedule, and a list of
all of Tenant’s contractors and suppliers.

9. Construction Allowance. Landlord shall provide to Tenant a construction
allowance of $32.00 per rentable square foot in the Premises (the “Construction
Allowance”) to be applied toward the Total Construction Costs, as adjusted for
any changes to the Work. In the event that the amount of the Total Construction
Costs is estimated to exceed the Construction Allowance, then each disbursement
of the Construction Allowance shall be made pari passu with Tenant’s payment,
from Tenant’s own funds, of the excess of the Total Construction Costs minus the
Construction Allowance relative to such disbursement. For example, if the
budgeted Total Construction Costs are $100 and the Construction Allowance is
$80, each disbursement (draw) shall be paid 80% by Landlord and 20% by Tenant.
Landlord shall pay to Tenant the Construction Allowance in multiple
disbursements (but not more than once in any calendar month) following the
receipt by Landlord of the following items: (a) a request for payment and sworn
statements of owner and contractor, (b) final or partial lien waivers, as the
case may be, from all persons performing work or supplying or fabricating
materials for the Work, fully executed, acknowledged and in recordable form, (c)
the Architect’s certification that the Work for which reimbursement has been
requested has been finally completed, including (with respect to the last
application for payment only) any punch-list items, on the appropriate AIA form
or another form approved by Landlord, and, with respect to the disbursement of
the last 10% of the Construction Allowance, (i) the permanent certificate of
occupancy issued for the Premises, (ii) Tenant’s occupancy of the Premises,
(iii) as-built drawings in AutoCAD format and hard copy required by Section 5
above, (iv) copies of all contractor and supplier warranties obtained by Tenant,
and (v) an estoppel certificate confirming such factual matters as Landlord or
Landlord’s Mortgagee may reasonably request (collectively, a “Completed
Application for Payment”). Landlord shall pay the amount requested in the
applicable Completed Application for Payment to Tenant within thirty (30) days
following Tenant’s submission of the Completed Application for Payment. If,
however, the Completed Application for Payment is incomplete or incorrect,
Landlord’s payment of such request shall be deferred until thirty (30) days
following Landlord’s receipt of the Completed Application for Payment.
Notwithstanding anything to the contrary contained in this Exhibit, Landlord
shall not be obligated to make any disbursement of the Construction Allowance
during the pendency of any of the following: (1) Landlord has received written
notice of any unpaid claims relating to any portion of the Work or materials in
connection therewith, other than claims which will be paid in full from such
disbursement, (2) there is an unbonded lien outstanding against the Building or
the Premises or Tenant’s interest therein by reason of work done, or claimed to
have been done, or materials supplied or specifically fabricated, claimed to
have been supplied or

C-2

--------------------------------------------------------------------------------

 

specifically fabricated, to or for Tenant or the Premises, (3) the conditions to
the advance of the Construction Allowance are not satisfied, or (4) Tenant is in
default under the Lease. At least fifty percent (50%) of the Construction
Allowance must be used to pay for hard construction costs in the Premises. This
shall include costs of demolition, construction, paint, carpet, HVAC work,
cabling and wiring, any work on the Patio Space (including landscaping), and
costs of architectural and engineering consultants related to the Work. The
remaining fifty percent (50%) of the allowance may be used to pay for the
following in the Premises: hard construction costs; soft construction costs;
furniture, fixtures, and equipment; and credit against Base Rent, provided that
no more than $5.00 per square foot of the Construction Allowance may be used as
rent credit. The Construction Allowance must be used (i.e. work performed and
invoices submitted to Landlord) within twelve (12) months following the
Commencement Date or shall be deemed forfeited with no further obligation by
Landlord with respect thereto (subject to Tenant’s ability to use up to $5.00
per square foot of the Construction Allowance as rent credit).

10. Construction Management. Landlord or its affiliate or agent shall supervise
the Work and coordinate the relationship between the Work, the Building and the
Building Systems. In consideration for Landlord’s construction supervision
services, Tenant shall pay to Landlord a construction supervision fee equal to
one and a half percent (1.5%) of Total Construction Costs. In addition, Tenant
shall be responsible to pay for (a) reasonable third party expenses incurred
with Landlord’s review and supervision of Tenant’s plans, drawings and Work, and
(b) Landlord’s actual costs of security guard and other personnel reasonably
required by Landlord during Tenant’s use of loading docks, elevator and freight
(which may be union charges and which may include minimum charges).

11. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative:

Bonnie Boden

Harbor Group International

111 W. Washington Street, Suite 1611

Chicago, IL 60602

bboden@harborg.com

 

 

Tenant’s Representative:

Roark Frankel

U.S. Equities Realty, LLC

20 North Michigan Avenue, Suite 400

Chicago, IL 60602

Phone: 312-456-7103

e-mail: rfrankel@usequities.com

12. Roof Installations. The Working Drawings may call for, and the Work may
include, installation of supplemental HVAC equipment to serve the Premises,
which may include installation of HVAC equipment on the Building’s roof. In such
instance, Landlord agrees that Tenant may use an area of approximately 8 feet by
35 feet (but no more space than is necessary based on Tenant’s plans) exclusive
of the steel substructure platform for the unit on the roof of the Building so
that Tenant may install HVAC equipment for the Premises (the “Rooftop Unit”),
provided that (a) the size, location and manner of installation of such Rooftop
Unit shall be determined by Landlord in its sole discretion, (b) the Rooftop
Unit shall be located so as to not be visible except from above the Building and
Tenant shall install such screens as may be necessary to prevent the visibility
of the Rooftop Unit, (c) no such Rooftop Unit shall be affixed to the roof of
the Building by any device which penetrates the roof and Landlord shall have the
right to approve in advance Tenant’s mounting of the Rooftop Unit, (d) Tenant
shall bear all costs and liability incurred with respect to the installation,
operation, maintenance, and insuring of the Rooftop Unit, (e) installation and
operation of the Rooftop Unit shall be performed in such manner as is necessary
in order to preserve Landlord's roof warranty, and (f) the installation,
operation and maintenance of the Rooftop Unit is permitted under and performed
in full compliance with all applicable laws and the rules and regulations of the
Building. Landlord agrees that Tenant shall have the non-exclusive right to use
a pathway in the Building for installation, operation, and maintenance of
equipment connecting the Rooftop Unit to Tenant’s HVAC installations in the
Premises; provided that (i) such use of the pathway may be shared with other
tenants and Landlord, (ii) Tenant shall make no installation or alteration
outside of the Premises without Landlord's prior written consent, and (iii) such
use otherwise complies with this Section. Tenant shall be responsible for the
repair and maintenance of the Rooftop Unit and all related equipment and
components during the Term of this Lease, at Tenant's sole cost and expense.
Upon the expiration or earlier termination of this Lease, the Rooftop Unit and
related equipment shall remain in place and shall be deemed conveyed by Tenant
to Landlord without further Bill of Sale and shall thereafter be Landlord’s
personal property. The Rooftop Unit and related equipment shall be in good
working order upon the date of conveyance to Landlord. Any structural
reinforcement required for Tenant’s rooftop installations before the expiration
or earlier termination of this Lease shall be made at Tenant's sole cost and
will be performed by contractors approved by Landlord. Landlord will not be
liable to Tenant or to any other person whomsoever for any injury to person or
damage to property, arising out of any use of the roof or any other portion of
the Building in connection with the Rooftop Unit and Tenant hereby indemnifies
Landlord from any and all liability thereof.

C-3

--------------------------------------------------------------------------------

 

13. Miscellaneous. To the extent not inconsistent with this Exhibit, the Lease
shall govern the performance of the Work and Landlord’s and Tenant’s respective
rights and obligations regarding the improvements installed pursuant thereto.
Initial and subsequent construction in the Premises by Tenant shall comply with
the Building’s environmental and energy efficiency initiatives in effect at the
time of construction. Such initiatives may include, but shall not be limited to,
usage of low VOC construction materials (including, without limitation, low VOC
paint and carpet); energy efficient lighting (and controls), equipment, and
appliances; HVAC efficiencies; water use reduction; CFC reduction; recycling;
construction waste management; usage of locally manufactured materials; usage of
rapidly renewable materials; and usage of recycled materials.

 

 

 

C-4

--------------------------------------------------------------------------------

 

EXHIBIT D

JANITORIAL SPECIFICATIONS

OFFICE AREAS*

NIGHTLY SERVICE

Sweep all hard surface flooring with specially treated mops to insure dust-free
floors Spot vacuum office and public corridor carpeted areas.

Spot clean carpet as necessary to remove stains.

Empty and clean wastepaper baskets, recycling bins, etc. Insert protective
liners.

Remove all normal rubbish and office waste paper and recycling from tenant
floors to designated areas.

Dust and wipe clean with treated cloth: baseboards, window sills, cleared desk
and table tops, chairs, tables, filing cabinets, bookcases, shelves and all
horizontal surfaces that can be reached without a ladder. Cleaners will not move
items on horizontal surfaces, but will dust around items.

Dust telephones.

Low-dust moldings, picture frames and converters.

Clean upper side of all glass furniture tops.

Spot damp mop hard surface floors to remove spills, stains, heel marks, etc.

Spot clean to remove dirt, finger marks, smudges, etc. from doors, door frames,
switch plates, light switches, etc.

Spot door kick plates as needed.

TWICE/WEEK SERVICE

Dust all furniture, fixtures, equipment and accessories, excluding computers and
electronic equipment (copiers, printers, etc.)

WEEKLY SERVICE

Vacuum office and public corridor carpeted areas, including under lightweight
office furniture (which will be moved).

Mop hard surface floors.

MONTHLY SERVICE

Dust all surfaces above normal reach including sills, ledges, moldings, shelves,
door frames, pictures and vents.

Dust all window blinds. Vacuum all fabric furniture. Clean all baseboards.

Machine scrub hard surface floor and apply one coat of polish, allow to dry,
then buff if allowed by manufacturer’s specifications.

TRAFFIC AREAS*

NIGHTLY SERVICE

Fully vacuum carpets from wall to wall. Using approved spotter, spot clean
carpeted area.

 

--------------------------------------------------------------------------------

 

THREE TIMES/WEEK SERVICE

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains.

WEEKLY SERVICE

Dust all low reach areas.

MONTHLY SERVICE

Dust all high reach areas. Clean all baseboards.

QUARTERLY SERVICE

Dust HVAC louvers.

CONFERENCE ROOMS*

NIGHTLY SERVICE

Spot clean partition and door glass. Dust all horizontal surfaces.

Empty recyclable and regular trash containers; replace liners in containers as
necessary. Remove all collected trash to designated area.

Vacuum to remove visible soil nightly

Dust mop all hard surface floors with treated or electrostatic dust mop. Spot
clean partition and door glass.

Mop all stains and spills, especially coffee and drink spills.

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains.

TWICE/WEEK SERVICE

Vacuum all carpeted traffic lane areas.

WEEKLY SERVICE

Vacuum comers edges and chairs then traffic vacuum all carpeted areas. Dust all
low reach areas.

Spot clean telephones and sanitize receivers.

Using a high speed floor machine spray buff all hard surface area if allowed by
manufacturer’s specifications. Damp mop entire area.

MONTHLY SERVICE

Clean dry-erase marker boards and trays when requested. Clean all partition
glass.

Clean both sides of all glass doors and side glass. Dust all window blinds.

Dust all high reach areas.

Machine scrub hard surface floor and apply one coat of polish, allow to dry,
then buff if allowed by manufacturer’s specifications.

QUARTERLY SERVICE

Dust HVAC louvers.

 

--------------------------------------------------------------------------------

 

KITCHENETTES-HARDSURFACE

NIGHTLY SERVICE

Remove all collected trash to designated area.

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains. Clean and sanitize all sinks and wipe dry.

Using a damp cloth dust all horizontal surfaces. Damp clean and sanitize table
tops.

Damp clean interior and exterior of microwave oven.

Vacuum all hard surface floor. Damp mop entire area.

WEEKLY SERVICE

Spot clean backs and seats of chairs.

Using a high speed floor machine spray buff all hard surface area if allowed by
manufacturer’s specifications.

Machine scrub hard surface floor and apply one coat of polish, allow to dry,
then buff if allowed by manufacturer’s specifications. Spot clean all horizontal
and vertical surfaces removing fingerprints, smudges and stains.

MONTHLY SERVICE

Clean all baseboards.

Machine scrub hard surface floor and apply one coat of polish, allow to dry,
then buff. Machine wash all ceramic tile walls if allowed by manufacturer’s
specifications.

QUARTERLY SERVICE

Dust HVAC louvers.

RESTROOMS- HARD SURFACE

NIGHTLY SERVICE

Refill dispensers, empty trash, clean and sanitize all restroom fixtures, wipe
all counters, clean mirrors, wipe chrome, spot wipe partitions, sweep and damp
mop floors using a germicidal cleaner. Empty all sanitary waste receptacles.

MONTHLY SERVICE

Dust and clean all return air vents.

Wash all restroom partitions on both sides.

Machine scrub all restroom floors using germicidal detergent.

ELEVATORS-CARPET*

NIGHTLY SERVICE

Completely clean and vacuum carpeted elevator. Vacuum elevator tracks, removing
all debris. Clean and polish metal elevator threshold plates.

MONTHLY SERVICE

Shampoo all carpeted elevators.

 

--------------------------------------------------------------------------------

 

CORRIDORS & ELEVATOR LOBBIES- CARPET*

NIGHTLY SERVICE

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains. Vacuum all elevator threshold plates to remove all debris.

Spot clean door glass and side glass.

Fully vacuum carpets from wall to wall.

Spot clean all metal elevator doors and threshold plates. Using approved
spotter, spot clean carpeted area.

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains. Mop all stains and spills, especially coffee and drink spills.

TWICE/WEEK SERVICE

Clean and polish all bright metal work. Clean and polish all bright metal work.

WEEKLY SERVICE

Polish threshold plates in front of each elevator entry. Dust all low reach
areas.

Using a high speed floor machine spray buff all hard surface area if allowed by
manufacturer’s specifications. Dust all low reach areas.

MONTHLY SERVICE

Dust all high reach areas. Clean all baseboards.

EVERY OTHER MONTH SERVICE

Machine scrub hard surface floor and apply one coat of polish, allow drying,
then buff.

QUARTERLY SERVICE

Dust HVAC louvers.

Extract carpets using an automatic extractor if allowed by manufacturer’s
specifications. Dust HVAC louvers.

TENANT RECEPTION LOBBIES - CARPET/HARD SURFACE

NIGHTLY SERVICE

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains. Clean both sides of all glass doors and side glass.

Vacuum all elevator threshold plates to remove all debris. Police interior lobby
planters and remove all debris.

Fully vacuum all carpets from wall to wall.

Vacuum all hard surface floors.

TWICE/WEEK SERVICE

Clean and polish all bright metal work.

Using approved spotter, spot clean carpeted area.

 

--------------------------------------------------------------------------------

 

WEEKLY SERVICE

Polish threshold plates in front of each elevator entry.

Using a high speed floor machine spray buff all hard surface area if allowed by
manufacturer’s specifications. Vacuum all fabric furniture.

MONTHLY SERVICE

Clean all baseboards.

Machine scrub hard surface floor and apply one coat of polish, allow to dry,
then buff if allowed by manufacturer’s specifications.

QUARTERLY SERVICE

Dust HVAC louvers. Dust all wall surfaces.

BREAK AREAS- TILE

NIGHTLY SERVICE

Vacuum all hard surface floor. Damp mop entire area.

Remove all collected trash to designated area.

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains. Damp wipe all cafeteria and lunch room tables.

WEEKLY SERVICE

Damp clean interior and exterior of microwave oven.

Using a high speed floor machine spray buff all hard surface area if allowed by
manufacturer’s specifications. Damp wipe all cafeteria chairs including frame.

Clean outside surfaces of an 8-9 cu. Ft. (250 liter) refrigerator.

MONTHLY SERVICE

Clean all ceiling vents.

Machine scrub hard surface floor and apply one coat of polish, allow to dry,
then buff if allowed by manufacturer’s specifications.

YEARLY SERVICE

Strip hard surface floor and recoat with three coats of floor polish if allowed
by manufacturer’s specifications.

SERVICE CORRIDOR- HARD SURFACE

NIGHTLY SERVICE

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains. Spot clean door glass and side glass.

Vacuum all hard surface floor. Mop all stains and spills, especially coffee and
drink spills.

WEEKLY SERVICE

Using a high speed floor machine spray buff all hard surface area if allowed by
manufacturer’s specifications.

 

--------------------------------------------------------------------------------

 

MONTHLY SERVICE

Clean all baseboards.

EVERY OTHER MONTH SERVICE

Machine scrub hard surface floor and apply one coat of polish, allow to dry,
then buff.

QUARTERLY SERVICE Dust HVAC louvers.

YEARLY SERVICE

Strip hard surface floor and recoat with three coats of floor polish if allowed
by manufacturer’s specifications.

STAIRWELLS

NIGHTLY SERVICE

Police stairs and pick-up litter.

WEEKLY SERVICE

Dust mop stairs, dust railings, ledges and spot clean.

MONTHLY SERVICE

Damp mop stairs, dust railings, ledges and spot clean.

DAY PORTER ALLOCATIONS

Day Porter responsibilities will include but not be limited to:

1.

Day time cleaning of restrooms

2.

Day time restocking of restrooms

3.

Touch up cleaning of lobby floor areas

4.

Exterior policing of grounds (1st floor only)

5.

Emergency clean-ups as required

GENERAL PROVISIONS

1) All vacuums used in Premises shall have HEPA filters.

2) Landlord shall use commercially reasonable efforts to ensure that all tile,
carpet and fabric cleaning and maintenance (including vacuuming and spot
cleaning) shall conform to the manufacturers’ specifications.

3) Fabric wall coverings and panel system furniture shall be spot cleaned;
however,

Landlord does not guarantee results and shall not be liable for any damage
associated with such cleaning, unless caused by the negligence or misconduct of
Landlord.

4) Trash that fits inside a trash receptacle should be placed in a receptacle,
located at each desk in the Leased Premises. Such trash is then collected each
evening and is placed in the designated containers located in the Building
sub-basement. A "throw out" sticker, as provided by Landlord, should be placed
by Tenant on any trash that is too large to fit in the desk side receptacle. If
there is trash that needs to be removed during the day, a work order should be
placed by Tenant for removal by a day porter.

 

--------------------------------------------------------------------------------

 

5) Paper recycling bins will be located at each desk in the Leased Premises. The
copy rooms and kitchenette will have recycling receptacles that accommodate
glass, aluminum, and plastic bottles. Battery recycling containers will also be
located in copy rooms and kitchenettes. Recyclable materials shall be placed
into a separate recycling container by Landlord and are sorted off site by a
waste management company. Recycling bins will be provided by Landlord at
Tenant’s cost.

6) Corridors and elevator lobbies are considered high traffic areas, and
therefore shall be vacuumed on a nightly basis. All cleaning referenced in this
Exhibit shall be performed after normal building hours. To the extent possible,
large vacuums will be used to clean long straight corridors.

7) A damp cloth or electrostatic duster shall be used to dust all surfaces
referenced in this Exhibit.

*For the Service areas to which our Customer Service Department is located
(either floor 20 or 21), any services related to vacuuming shall be performed
either between 5:00 p.m. and 1:00 a.m. nightly as part of basic janitorial
services or, at Tenant's additional expense (with a 4 hour minimum) may be
performed in the mornings before 11:00 a.m. Central Time.

NOTE: Nightly service is provided Monday through Friday, excluding national
holidays.

 

--------------------------------------------------------------------------------

 

EXHIBIT E

EXTERIOR GRUBHUB LOGO SIGNAGE

See attached. Subject to receipt of necessary permits and approvals, Landlord
and Tenant agree that the sign will be 38” X 20” and of a color and material
described in the attached rendering and Tenant may alter the color and/or
material of the signage with Landlord’s approval.

 

[g201510092028595532570.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF SNDA

See attached.

 

 

 

 

--------------------------------------------------------------------------------

 

Recording Requested by

and when Recorded return to:

Wells Fargo Bank, N.A.

Real Estate Capital Markets

1901 Harrison Street, 2nd Floor

Oakland, California 94612

MAC: A0227-020

Attention: Scott Mowbray

Loan No.: 330910127

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

Tenant’s Trade Name: GRUBHUB, INC.

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASEHOLD ESTATE IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF THE SECURITY
DOCUMENTS (DEFINED BELOW).

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of March , 2012, by and between GRUBHUB, INC., a Delaware corporation

(“Tenant”), and WELLS FARGO BANK, N.A. (“Lender”).

RECITALS

A.

111 WEST WASHINGTON, LLC, a Delaware limited liability company (“Owner”), is the
owner of the land and improvements commonly known as Burnham Center located at
111 West Washington Street, Chicago, Illinois 60602 and more particularly
described in Exhibit A attached hereto and made a part hereof (the “Property”).

B.

Tenant is the tenant under a lease dated March, 2012, executed by Owner (or its
predecessor in interest), as landlord, and Tenant, as tenant (as the same may
have been amended, the “Lease”), covering certain premises (the “Premises”)

C.

Lender is the current holder of a mortgage loan (the “Loan”) previously made to
Owner, evidenced by a note (the “Note”) and secured by, among other things: (a)
a first mortgage, deed of trust or deed to secure debt encumbering the Property
(the “Mortgage”): and (b) a first priority assignment of leases and rents on the
Property (the “Assignment of Leases and Rents”) contained in the Mortgage or in
a separate document. The Mortgage and the Assignment of Leases and Rents are
collectively referred to as the “Security Documents.” The Note, the Security
Documents and all other documents executed in connection with the Loan are
collectively referred to as the “Loan Documents.”

D.

Tenant has requested Lender’s agreement that if Lender forecloses on the
Mortgage or otherwise exercises Lender’s remedies under the Security Documents,
Lender will not disturb Tenant’s right to quiet possession of the Premises under
the terms of the Lease.

E.

Lender is willing to so agree on the terms and conditions provided in this
Agreement, including, without limitation. Tenant’s agreement to subordinate the
Lease and attorn to Lender as provided herein.

NOW, THEREFORE, for mutual consideration, including the mutual covenants and
agreements set forth below, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.

SUBORDINATION. The Lease is and shall remain unconditionally subject and
subordinate to (a) the liens or charges imposed by the Security Documents, (b)
all currently outstanding or future advances secured by the Security Documents,
and (c) all renewals, amendments, modifications, consolidations, replacements
and extensions of the Security Documents. The subordination described herein is
intended by the parties to have the same force and effect as if the Security
Documents and such renewals, modifications, consolidations, replacements and
extensions of the Security Documents had been executed, acknowledged, delivered
and recorded prior to the Lease and any amendments or modifications thereof.

2.

NON-DISTURBANCE. If Lender exercises any of its rights under the Security
Documents, including any right of entry on the Property pursuant to the Mortgage
or upon a foreclosure of or deed in lieu of foreclosure of the Mortgage, Lender
shall not disturb Tenant’s right of quiet possession of the Premises under the
terms of the Lease, so long as Tenant is not in default under this Agreement or,
beyond any applicable grace period, under the Lease.

1

--------------------------------------------------------------------------------

 

3.

ATTORNMENT. Notwithstanding anything to the contrary contained in the Lease,
should title to the Premises and the landlord’s interest in the Lease be
transferred to Lender or any other person or entity by foreclosure of or deed
in-lieu of foreclosure of the Mortgage, Tenant shall, for the benefit of Lender
or such other person or entity, effective immediately and automatically upon the
occurrence of any such transfer, attorn to Lender or such other person or entity
as landlord under the Lease and shall be bound under all provisions of the Lease
including, but not limited to, the obligation to pay all rent required to be
paid by Tenant pursuant to the terms of the Lease, for the remainder of the
Lease term. 

4.

PROTECTION OF LENDER. If Lender succeeds to the interest of the landlord under
the Lease, Lender shall assume and perform the landlord’s obligations under the
Lease for the benefit of Tenant thereafter, provided that Lender shall not be:

 

(a)

liable for any act or omission of any previous landlord under the Lease;

 

(b)

subject to any offsets or defenses which Tenant may have against any previous
landlord under the Lease;

 

(c)

bound by any payment of rent or additional rent which Tenant might have paid for
more than one month in advance of the due date under the Lease to any previous
landlord;

 

(d)

obligated to make any payment to Tenant which any previous landlord was required
to make before Lender succeeded to the landlord’s interest, provided, however,
that if any amount of the Construction Allowance (as defined in the Lease)
remains to be paid by the prior landlord under Exhibit C, Tenant may offset such
remaining amounts from the payment of Rent (as defined in the Lease);

 

(e)

accountable for any monies deposited with any previous landlord (including
security deposits), except to the extent such monies are actually received by
Lender;

 

(f)

bound by any amendment or modification of the Lease or any waiver of any term of
the Lease made without Lender’s written consent, except any amendment effected
pursuant to Sections 34 through 37 of the Lease;

 

(g)

bound by any surrender or termination of the Lease made without Lender’s written
consent (unless effected unilaterally by Tenant pursuant to the express terms of
the Lease);

 

(h)

obligated to complete any improvement or construction on the Property or to pay
or reimburse Tenant for any tenant improvement allowance, construction allowance
or leasing commissions, provided, however, that if any amount of the
Construction Allowance remains to be paid by the prior landlord under Exhibit C,
Tenant may offset such remaining amounts from the payment of Rent;

 

(i)

liable for any default of any previous landlord under the Lease;

 

(j)

bound by any provision in the Lease granting Tenant a purchase option or first
right of refusal or offer with regard to the Property. Furthermore,
notwithstanding anything to the contrary contained in this Agreement or the
Lease, upon any such succession, the Lease shall be deemed to have been
automatically amended to provide that Lender’s obligations and liabilities under
the Lease shall be limited solely to Lender’s interest, if any, in the Property,
and the undistributed rents, issues, profits and proceeds thereof (collectively,
“Lender’s Interest”) and, following such succession, Tenant shall look
exclusively to Lender’s Interest for the payment or discharge of any obligations
of Lender under the Lease.

5.

LENDER’S RIGHT TO CURE. Tenant shall deliver to Lender a copy of any notice of
any default(s) by landlord under the Lease in the same manner as, and whenever,
Tenant shall give any such notice to Owner. Lender shall have the right to
remedy, or cause to be remedied, any default by Owner under the Lease, and, for
such purpose Tenant grants Lender such additional period of time as may be
reasonable to enable Lender to remedy, or cause to be remedied, any such default
in addition to the period given to Owner for remedying, or causing to be
remedied, any such default. Tenant shall accept performance by Lender of any
covenant or condition to be performed by Owner under the Lease with the same
force and effect as though performed by Owner. No default by Landlord under the
Lease shall exist or shall be deemed to exist (a) so long as Lender, in good
faith, shall have commenced to cure such default within the above-referenced
time period and shall be prosecuting the same to completion with reasonable
diligence, subject to force majeure, or (b) if possession of the Premises is
required in order to cure such default, or if such default is not susceptible of
being cured by Lender, so long as Lender, in good faith, shall have notified
Tenant that Lender intends to institute enforcement proceedings under the
Security Documents, and, thereafter, so long as such proceedings shall have been
instituted and shall be prosecuted with reasonable diligence. Lender shall have
the right, without notice to Tenant or Tenant’s consent, to foreclose the
Mortgage or to accept a deed in lieu of foreclosure of the Mortgage or otherwise
realize upon the Mortgage or to exercise any other remedies under the Security
Documents or state law.

2

--------------------------------------------------------------------------------

 

6.

ASSIGNMENT OF LEASES AND RENTS. Tenant consents to the Assignment of Leases and
Rents and acknowledges Lender shall have no duty, liability or obligation
whatsoever under the Lease or any extension or renewal thereof, either by virtue
of said assignment or by any subsequent receipt or collection of rents
thereunder, unless Lender shall specifically undertake such liability in writing
or unless Lender or its designee or nominee becomes, and then only with respect
to periods in which Lender or its designee or nominee becomes, the fee owner of
the Premises. Upon Tenant’s receipt of a written notice from Lender of a default
by Owner under the Loan, Tenant shall thereafter, if requested by Lender, pay
rent to Lender in accordance with the terms of the Lease and Owner agrees that
any payment to Lender in such case shall be in satisfaction of Tenant’s
obligations to Owner. Lender’s delivery of such notice to Tenant, or Tenant’s
compliance therewith, shall not be deemed to (a) cause Lender to succeed to or
assume any obligations or responsibilities of Owner under the Lease or (b)
relieve Owner of any of its obligations under the Lease. 

7.

INSURANCE PROCEEDS AND CONDEMNATION AWARDS. Notwithstanding anything to the
contrary contained in this Agreement or the Lease, the terms of the Loan
Documents shall continue to govern with respect to the disposition of any
insurance proceeds or condemnation awards, and any obligations of Owner to
restore the Property following a casualty or condemnation shall, insofar as they
apply to Lender, be limited to the amount of any insurance proceeds or
condemnation awards received by Lender after the deduction of all costs and
expenses incurred in obtaining such proceeds or awards. Following the
foreclosure or deed in lieu of foreclosure of the Mortgage, the provisions of
this section shall remain in full force and effect unless and until fee title to
the Premises becomes vested in a person or entity other than (a) the holder of
the Loan at the time of such foreclosure or deed in lieu of foreclosure or (b) a
parent, subsidiary or affiliate of such holder.

8.

ASSIGNMENT OF LEASE BY TENANT. Tenant shall not assign any right or interest of
Tenant under the Lease (except for an assignment that is permitted under the
Lease without Owner’s consent), without Lender’s prior written consent.

9.

MISCELLANEOUS

 

9.1

Heirs, Successors and Assigns. The covenants herein shall be binding upon, and
inure to the benefit of, the heirs, successors and assigns of the parties
hereto. The term “Lender” as used herein includes any successor or assign of the
named Lender herein, including without limitation, any co-lender at the time of
making the Loan, any purchaser at a foreclosure sale and any transferee pursuant
to a deed in lieu of foreclosure, and their successors and assigns, trustees and
agents, as well as any single purpose entity established by Lender to take title
to the Property by reason of such foreclosure or deed in lieu of foreclosure.
The terms “Tenant” and “Owner” as used herein include any successor or assign of
the named Tenant and Owner herein, respectively; provided, however, that such
reference to Tenant’s or Owner’s successors and assigns shall not be construed
as Lender’s consent to any assignment or other transfer by Tenant or Owner.

 

9.2

Addresses; Request for Notice. All notices and other communications that are
required or permitted to be given to a party under this Agreement shall be in
writing and shall be sent to such party, either by personal delivery, by
overnight delivery service, by certified first class mail, return receipt
requested, or by facsimile transmission, to the address or facsimile number
below. All such notices and communications shall be effective upon receipt of
such delivery or facsimile transmission. The addresses and facsimile numbers of
the parties shall be:

 

If to Tenant:

Prior to Commencement Date:

 

 

 

Grubhub, Inc.

 

2211 N. Elston, Suite 400

 

Chicago, Illinois 60614

 

Attn: General Counsel and Chief Operating Officer

 

 

 

After Commencement Date

 

 

 

Grubhub, Inc.

 

111 West Washington Street, Suite 2100

 

Chicago, Illinois 60602

 

 

If to Lender:

Wells Fargo Bank, N.A.

 

Real Estate Capital Markets

 

1901 Harrison Street, 2nd Floor

 

Oakland, California 94612

 

MAC: A0227-020

 

Attention: Scott Mowbray

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.

3

--------------------------------------------------------------------------------

 

 

9.3

Entire Agreement. This Agreement constitutes the entire agreement between Lender
and Tenant with regard to the subordination of the Lease to the Security
Documents and the rights and obligations of Tenant and Lender as to the subject
matter of this Agreement, and shall supersede and cancel, but only insofar as
would affect the priority between the Security Documents and the Lease, any
prior agreements as to such subordination, including, without limitation, those
provisions, if any, contained in the Lease which provide for the subordination
of the Lease to a deed or deeds of trust, a mortgage or mortgages, a deed or
deeds to secure debt or a trust indenture or trust indentures. 

 

9.4

Disbursements. Lender, in making disbursements of any funds pursuant to the Loan
Documents, is under no obligation to, nor has Lender represented that it will,
monitor or control the application of such funds by the recipient and any
application of such funds for purposes other than those provided for in the Loan
Documents shall not defeat this agreement to subordinate in whole or in part.

 

9.5

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
and be construed as one and the same instrument.

 

9.6

Section Headings. Section headings in this Agreement are for convenience only
and are not to be construed as part of this Agreement or in any way limiting or
applying the provisions hereof.

 

9.7

Attorneys’ Fees. If any legal action, suit or proceeding is commenced between
Tenant and Lender regarding their respective rights and obligations under this
Agreement, the prevailing party shall be entitled to recover, in addition to
damages or other relief, costs and expenses, attorneys’ fees and court costs
(including, without limitation, expert witness fees). As used herein, the term
“prevailing party” shall mean the party which obtains the principal relief it
has sought, whether by compromise settlement or judgment. If the party which
commenced or instituted the action, suit or proceeding shall dismiss or
discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party.

 

9.8

Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.

 

9.9

Termination; Amendment. Neither this Agreement nor any of the terms hereof may
be terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

9.10

Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to or in connection with this Agreement, the relationship of
the parties or the interpretation and enforcement of the rights and duties of
the parties shall be governed by the law of the state where the Property is
located, without regard to any conflicts of law principles.

 

9.11

Authority. Tenant represents and warrants to Lender that all persons executing
this Agreement on behalf of Tenant are authorized by Tenant to do so and that
such execution hereof is the binding act of Tenant enforceable against Tenant.

 

9.12

Form of Agreement. Owner and Tenant acknowledge that Lender enters into numerous
agreements of this type on a regular basis, both in its own capacity and as a
commercial mortgage servicer on behalf of other lenders, and that the specific
provisions contained in any agreement of this type entered into by Lender will
vary depending on numerous transaction-specific factors, including, without
limitation, the borrowers, loan documents, tenants, leases, servicers, servicing
agreements and property and market conditions involved in the transaction.
Accordingly, Owner and Tenant further acknowledge that the specific provisions
contained in this Agreement will not necessarily be acceptable to Lender in
connection with any other transaction.

[Signature pages follow]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

LENDER:

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

By:

/s/ Scott Mowbray

 

 

Scott Mowbray

 

 

Vice President

 

[Signature continue on following page]

5

--------------------------------------------------------------------------------

 

 

 


TENANT:

 

 

 

 

GRUBHUB, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Michael Evans

 

Name:

Michael Evans

 

Title:

COO

 

 

 

 

[Signature continue on following page]

 

Signature Page for Subordination, Non-Disturbance And Attornment Agreement For
GrubHub

6

--------------------------------------------------------------------------------

 

 

STATE OF ILLINOIS

§

 

§

COUNTY OF COOK

§

I, ETHEL SPYRATOS a Notary Public in and for the State and County aforesaid, DO
HEREBY CERTIFY that MICHAEL EVANS, personally known to me to be the COO of
Grubhub, Inc., a Delaware corporation, and personally known to me to be the same
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that as such COO he/she signed and delivered
such instrument pursuant to authority given by the Board of Directors of such
corporation, as their free and voluntary act and deed, as the free and voluntary
act and deed of such corporation, for the uses and purposes therein set forth.

Given under my hand and official seal this 19th day of March, 2012.

 

/s/ Ethel Spyratos

 

 

Notary Public

 

 

My Commission Expires: 7-11-15

 

 

[Notary Seal]

 

[g201510092029020062571.jpg]

7

--------------------------------------------------------------------------------

 

The undersigned Owner hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement and the acknowledgement contained in
Section 9.12 of the foregoing Agreement.

 

 

OWNER:

 

 

 

111 WEST WASHINGTON, LLC, a Delaware limited liability company

 

 

 

By:

West Washington Financial Associates, LLC,

a Virginia limited liability company,

its Manager

 

 

 

 

 

By:

West Washington Managing Co., LLC,

a Delaware limited liability company,

its Manager

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 



8

--------------------------------------------------------------------------------

 

STATE OF CALIFORNIA

   

)

 

 

 

)SS

 

COUNTY OF ALAMEDA

 

)

 

On March , 2012, before me,          , a notary public, personally appeared
SCOTT MOWBRAY, proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

DESCRIPTION OF PROPERTY

EXHIBIT A to SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT executed by
GRUBHUB, INC., a Delaware corporation, as “Tenant”, and WELLS FARGO BANK, N.A.,
as “Lender”.

All that certain land located in the County of Cook, State of Illinois,
described as follows:

Lots 1, 2 and the East 47 feet of Lot 3 in Block 56 in Original Town of Chicago,
in Section 9, Township 39, Range 14 East of the Third Principal Meridian, in
Cook County, Illinois.

Parcel No. 17-09-459-002 of the City of Chicago, County of Cook, State of
Illinios.

 

 